



Exhibit 10.4
Execution Copy




PURCHASE AND SALE AGREEMENT






by and between




213 W INSTITUTE OWNER LLC, a Delaware limited liability company, and
218-224 W CHICAGO OWNER LLC, a Delaware limited liability company,
together, as Seller


and


KBSGI 213 WEST INSTITUTE PLACE, LLC, a Delaware limited liability company,
as Buyer




213 W. Institute Place and 218-224 W. Chicago Avenue,
Chicago, IL




Effective Date: August 29, 2017




NOTE: THE SUBMISSION OF THIS PURCHASE AND SALE AGREEMENT FOR REVIEW, COMMENT
AND/OR EXECUTION BY BUYER SHALL NOT BE DEEMED AN OFFER BY SELLER TO SELL THE
PROPERTY NOR SHALL THIS AGREEMENT BE BINDING UPON SELLER UNTIL IT IS EXECUTED BY
SELLER AND AN ORIGINAL EXECUTED COUNTERPART THEREOF IS DELIVERED TO BUYER.













--------------------------------------------------------------------------------






Table of Contents
 
 
Page
 
 
 
ARTICLE I – CERTAIN DEFINITIONS
3
ARTICLE II – SALE OF PROPERTY
10
 
Section 2.1 Payment of Deposit
10
 
Section 2.2 Applicable Terms; Failure to Make Deposit
10
 
Section 2.3 Cash at Closing
10
 
Section 2.4 Independent Contract Consideration
10
ARTICLE III – TITLE MATTERS
10
 
Section 3.1 Title Defects
10
ARTICLE IV – BUYER'S DUE DILIGENCE/AS-IS SALE
12
 
Section 4.1 Buyer's Due Diligence
12
 
Section 4.2 As-Is Provisions
12
 
Section 4.3 Limitation on Seller's Liability
14
ARTICLE V – BANK ACCOUNTS
14
 
Section 5.1 Proration of Income
14
 
Section 5.2 Proration of Taxes and Other Property Expenses
15
 
Section 5.3 Closing Costs
17
 
Section 5.4 Delayed Adjustment; Delivery of Financial Data
17
 
Section 5.5 Survival
18
ARTICLE VI – CLOSING
18
 
Section 6.1 Closing Mechanics
18
 
Section 6.2 Seller's Closing Deliveries
18
 
Section 6.3 Buyer's Closing Deliveries
20
 
Section 6.4 Conditions to Buyer's Obligations
21
 
Section 6.5 Conditions to Seller's Obligations
22
 
Section 6.6 Waiver of Failure of Conditions Precedent
22
ARTICLE VII – REPRESENTATIONS AND WARRANTIES
23
 
Section 7.1 Buyer's Representations
23
 
Section 7.2 Seller's Representations
24
 
Section 7.3 General Provisions
26
ARTICLE VIII – COVENANTS
27
 
Section 8.1 Contracts, Title Instruments, and Leases
27
 
Section 8.2 Maintenance of Property
29
 
Section 8.3 Brokers
29
 
Section 8.4 Tax Protests; Tax Refunds and Credits
29
 
Section 8.5 Publicity
30
 
Section 8.6 Confidentiality
30
 
Section 8.7 Approved Estoppels and SNDAs
31
ARTICLE IX – FAILURE TO CLOSE
31
 
Section 9.1 Failure to Close by Buyer
31
 
Section 9.2 Failure to Close Due to Seller
32
 
Section 9.3 Indemnity Obligations
32
ARTICLE X – CASUALTY/CONDEMNATION
32
 
Section 10.1 Right to Terminate
32



1

--------------------------------------------------------------------------------





 
Section 10.2 Allocation of Proceeds and Awards
33
 
Section 10.3 Insurance
33
 
Section 10.4 Waiver
33
ARTICLE XI – MISCELLANEOUS
33
 
Section 11.1 Buyer's Assignment
33
 
Section 11.2 Survival/Merger
34
 
Section 11.3 Integration; Waiver
34
 
Section 11.4 Governing Law
35
 
Section 11.5 Captions Not Binding; Exhibits
35
 
Section 11.6 Binding Effect
35
 
Section 11.7 Severability
35
 
Section 11.8 Notices
35
 
Section 11.9 Counterparts; Electronic Signatures
37
 
Section 11.10 No Recordation
37
 
Section 11.11 Additional Agreements; Further Assurances
37
 
Section 11.12 Construction
37
 
Section 11.13 Time of Essence
37
 
Section 11.14 JURISDICTION
37
 
Section 11.15 WAIVER OF JURY TRIAL
37
 
Section 11.16 RELEASES
38
 
Section 11.17 Exculpation
38
 
Section 11.18 Extension Rights
38



Exhibit A-1        Legal Description of 213 W Institute Property
Exhibit A-2        Legal Description of 218-224 W Chicago Property
Exhibit B        List of Contracts
Exhibit C        Escrow Provisions
Exhibit D        Form of Deed
Exhibit E        Form of Bill of Sale
Exhibit F        Form of Assignment of Leases and Intangible Property
Exhibit G        Form of Notice to Tenants
Exhibit H        Form of FIRPTA Affidavit
Exhibit I        Form of Title Affidavit
Exhibit J        Form of Tenant Estoppel Certificate
Exhibit K        Due Diligence Deliveries
Exhibit L        List of Leases
Exhibit M        Exceptions to Seller’s Warranties
Exhibit N        Leasing Expense Credits to Buyer
Exhibit O        Purchase Price Allocation
Exhibit P        Documents Required for 3-14 Audit
Exhibit Q        Form of Escrow Holdback
Exhibit R        Form of Indemnity Agreement
Exhibit S        Outstanding Violations












2

--------------------------------------------------------------------------------







PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made to be effective as
of August 29, 2017 (the “Effective Date”) by and among 213 W INSTITUTE OWNER
LLC, a Delaware limited liability company (“Institute Owner”) and 218-224 W
CHICAGO OWNER LLC, a Delaware limited liability company (“Chicago Owner” and,
collectively with Institute Owner, “Seller”) and KBSGI 213 WEST INSTITUTE PLACE,
LLC, a Delaware limited liability company (together with its successors and
permitted assigns, collectively, “Buyer”).
W I T N E S S E T H:
In consideration of the mutual covenants and agreements set forth herein the
parties hereto do hereby agree as follows:
ARTICLE I - CERTAIN DEFINITIONS
In addition to terms defined elsewhere in this Agreement, as used herein, the
following terms shall have the following meanings:
“213 W Institute Real Property” means Institute Owner’s fee interest in the real
estate legally described in Exhibit A-1 attached hereto, together with all
improvements and fixtures located thereon and owned by Institute Owner as of the
Closing and any rights, privileges, easements, rights of way and appurtenances
benefitting the foregoing real estate and improvements.
“218-224 W Chicago Real Property” means Chicago Owner’s fee interest in the real
estate legally described in Exhibit A-2 attached hereto, together with all
improvements and fixtures located thereon and owned by Chicago Owner as of the
Closing and any rights, privileges, easements, rights of way and appurtenances
benefitting the foregoing real estate and improvements.
“Access Agreement” shall have the meaning set forth in Section 4.1.
“Agreement” shall have the meaning set forth in the introductory paragraph.
“Apportionment Time” shall have the meaning set forth in Section 5.1.1.
“Approved Estoppels” shall have the meaning set forth in Section 8.7(a).
“Assignee” shall have the meaning set forth in the introductory paragraph.
“Assignment” shall have the meaning set forth in the introductory paragraph.
“Assignment Agreement” shall have the meaning set forth in Section 6.2(c).
“Bulk Sales Provisions” shall have the meaning set forth in Section 6.2(n).


3

--------------------------------------------------------------------------------





“Business Day” shall mean any day other than Saturday, Sunday, any Federal
holiday, or any holiday in the State of Illinois. If any period expires or
action is to be taken on a day which is not a Business Day, the time frame for
the same shall be extended until the next Business Day.
“Buyer” shall have the meaning set forth in the introductory paragraph.
“Buyer’s 3-14 Audit” shall have the meaning set forth in Section 4.1.
“Buyer’s Closing Statement” shall have the meaning set forth in Section 6.3(f).
“Buyer’s Representatives” shall mean, subject to the terms of this definition
below, Buyer and any officers, directors, employees, agents, consultants,
lenders, investors, representatives and attorneys of Buyer or any direct or
indirect owner of any beneficial interest in Buyer if the same conduct Due
Diligence on any component of the Property or are otherwise involved in the
Transaction.
“Buyer’s Warranties” shall mean Buyer’s representations and warranties set forth
in Section 7.1, as such representations and warranties may be deemed modified or
waived by Buyer pursuant to the terms of this Agreement.
“Casualty/Condemnation Proceeds” shall have the meaning set forth in Section
10.2.
“Chicago Owner” shall have the meaning set forth in the introductory paragraph.
“Closing” shall mean the closing of the Transaction.
“Closing Date” shall mean the day that the Transaction closes, which shall not
be later than the Scheduled Closing Date.
“Closing Documents” shall mean all documents executed and delivered by Buyer or
Seller as required by Section 6.2 and Section 6.3 or as otherwise executed and
delivered by Buyer or Seller as part of the Closing.
“Contracts” shall mean all service, supply, maintenance and utility agreements,
all equipment leases, and all other contracts, subcontracts and agreements
relating to the Real Property and/or the Personal Property entered into by or on
behalf of Seller on or before the Effective Date which remain in effect on the
Effective Date (including, without limitation, any of the foregoing relating to
the construction of tenant improvements) listed on Exhibit B attached hereto,
together with any additional contracts, equipment leases and agreements and any
modifications of any of the foregoing that are entered into in accordance with
the terms of Section 8.1 (including, without limitation, any Permitted Contracts
in effect on the Closing Date), excluding, however, any Contracts terminated
pursuant to the terms of this Agreement and the Leases.
“Deed” shall have the meaning set forth in Section 6.2(a).


4

--------------------------------------------------------------------------------





“Deposit” shall mean the sum of One Million Five Hundred Thousand Dollars
($1,500,000.00), if paid, in accordance with the terms of Section 2.1 hereof,
together with all interest thereon.
“Documents” shall mean the documents and materials with respect to the Seller
and/or the Property or any portion thereof that any of the Seller Parties or
Seller’s Broker delivers or makes available to any Buyer Representative prior to
Closing or which are otherwise obtained by or are or were at any time in the
possession of any Buyer Representative prior to Closing, including, without
limitation, the Title Documents, the Title Commitment, Seller’s Title Policy,
the Existing Survey, the Survey, any documents relating to the Property and the
Property Documents.
“DOR” shall have the meaning set forth in Section 6.2(n).
“Due Diligence” shall mean any examinations, inspections, tests, studies,
analyses, appraisals, evaluations and/or investigations with respect to the
Property, the Documents, and any other information and documents regarding the
Property, including, without limitation, Buyer’s review and approval, in its
sole and absolute discretion, of all title matters, applicable land use and
zoning Laws and regulations, the physical and environmental condition of the
Property, leases and contracts affecting the Property, the economic status of
the Property, the availability of financing, market conditions, and such other
matters related to the Property as Buyer may in its sole and absolute discretion
elect to examine and investigate in connection with the Transaction.
“Due Diligence Period” shall mean the period commencing prior to the execution
of this Agreement and expiring upon the Effective Date.
“Effective Date” shall have the meaning set forth in the introductory paragraph.
“Elevator Work” shall have the meaning set forth in Section 6.4(e).
“Environmental Liability” shall have the meaning set forth in Section 4.2.2.
“Escrow Agent” shall mean Commonwealth Land Title Insurance Company, 4100
Newport Place Drive, Suite 120, Newport Beach, California 92660, Attention: Joy
Eaton; Telephone: (949) 724-3145; Facsimile: (949) 271-5762; E-mail:
joyeaton@cltic.com.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Existing Survey” means, collectively, (i) “ALTA/ACSM Land Title Survey, 213
West Institute Place, Chicago, Illinois” dated January 28, 2015, prepared by
Bock & Clark National Surveyors, and (ii) “ALTA/ACSM Land Title Survey, 218 W.
Chicago Avenue, Chicago, Illinois” dated May 18, 2015, prepared by Gremley &
Biedermann.
“Indemnitor” means, jointly and severally, Alcion Real Estate Partners Master
Fund III, L.P. and Alcion Real Estate Partners Strategic Parallel Fund III, L.P.
“Independent Contract Consideration” shall have the meaning set forth in Section
2.4.


5

--------------------------------------------------------------------------------





“Institute Owner” shall have the meaning set forth in the introductory
paragraph.
“Intangible Property” shall mean the “Intangible Property” as defined in the
Assignment Agreement attached hereto as Exhibit F.
“Laws” shall mean all municipal, county, State or Federal statutes, codes,
ordinances, laws, rules or regulations, including, but not limited to, any
environmental laws.
“Lease Expenses” shall mean, collectively, (i) leasing commission expenses,
(ii) tenant improvement and landlord work expenses (either completed or to be
completed), (iii) moving allowances, and (iv) free and reduced rent.
“Leases” shall mean the leases for tenants of the Real Property described on
Exhibit L attached hereto (together with all new leases and modifications to
leases, if any, entered after the Effective Date in accordance with
Section 8.1), and all guaranties ensuring performance of the obligations under
the Leases, together with all prepaid rent, damage, escrow and security deposits
under the Leases, but excluding any such Lease which is not in effect at
Closing.
“Liabilities” shall mean, collectively, any and all conditions, losses, costs,
damages, claims, liabilities, expenses, demands or obligations of any kind or
nature whatsoever, but expressly excluding speculative, consequential and
punitive damages or claims for loss of profits.
“Major Casualty/Condemnation” shall have the meaning set forth in Section 10.1.
“Minimum Estoppel Threshold” shall have the meaning set forth in Section 6.4(c).
“Non-Terminable Contracts” means (a) all Permitted Contracts; and (b) the other
Contracts marked on Exhibit B as Non-Terminable Contracts.
“Permitted Contracts” shall have the meaning set forth in Section 8.1(a).
“Permitted Exceptions” shall mean and include all of the following, subject to
the rights of Buyer to object to title and survey matters pursuant to
Article III: (a) applicable zoning, building and land use Laws, (b) such state
of facts as would be disclosed by a physical inspection of the Property, (c) the
lien of taxes, assessments and other governmental charges or fees not yet due
and payable, (d) any exceptions caused by any Buyer’s Representative, (e) the
rights of the tenants under the Leases as a tenant only, and (f) any matters
deemed to constitute additional Permitted Exceptions under Section 3.1. For the
avoidance of doubt, Permitted Exceptions shall not include any (i) Required
Removal Exception, (ii) matters of record created by Seller in violation of
Section 8.1, or (iii) any mechanics’ liens or exception for mechanics’ liens (so
long as Buyer provides Seller with notice of any that appear on the Title
Commitment or any update to the Title Commitment pursuant to the terms of
Section 3.1), except and only to the extent Buyer either (x) receives a credit
at Closing or (y) is responsible for such underlying amounts pursuant to Section
5.2.4 of this Agreement for any in process tenant improvement work that causes
the Title Company to take exception for the same in the Title Policy.
Notwithstanding any provision to the contrary contained in this Agreement


6

--------------------------------------------------------------------------------





or any of the Closing Documents, any or all of the Permitted Exceptions may be
omitted by Seller in the Deed without giving rise to any liability of Seller,
irrespective of any covenant or warranty of Seller that may be contained in the
Deed (which provisions shall survive the Closing and not be merged therein).
“Personal Property” shall mean the “Personal Property” as defined in the Bill of
Sale attached hereto as Exhibit E.
“Pre-Closing Leasing Expenses” shall have the meaning set forth in Section
5.2.4(a).
“Prepared Estoppels” shall have the meaning set forth in Section 8.7(a).
“Press Release” shall have the meaning set forth in Section 8.5.
“Proceedings” shall have the meaning set forth in Section 11.4.
“Property” shall mean, collectively, (a) the Real Property, (b) the Personal
Property, (c) the Leases, and (d) the Intangible Property.
“Property Documents” shall mean, collectively, (a) the Leases, (b) the
Contracts, and (c) any other documents or instruments which constitute, evidence
or otherwise create any portion of the Property or are used by Seller in
connection with the operation thereof, including specifically, tenant
correspondence files and records of tenant payables with respect to current
tenants.
“Protected Information” shall mean any books, records or files (whether in a
printed or electronic format) that consist of or contain any of the following:
Seller’s organizational documents or files or records relating thereto;
appraisals; budgets; strategic plans for the Property; internal analyses;
information regarding the marketing of the Property for sale; submissions
relating to obtaining internal authorization for the sale of the Property by
Seller or any direct or indirect owner of any beneficial interest in Seller;
attorney and accountant work product; attorney-client privileged documents;
internal correspondence of Seller, any direct or indirect owner of any
beneficial interest in Seller, or any of their respective affiliates and
correspondence between or among such parties; or other information in the
possession or control of Seller, Seller’s Property Manager or any direct or
indirect owner of any beneficial interest in Seller which such party reasonably
deems proprietary or privileged.
“Purchase Price” shall have the meaning set forth in the lead in paragraph of
Article II.
“Remove” with respect to any exception to title shall mean that Seller causes
the Title Company to remove of record and release from the Property, remove as
an exception in the Title Policy (as opposed to merely “insuring over” the
exception), or, to the extent such exception relates to a monetary obligation of
no more than $100,000 in the aggregate, affirmatively insure over the same and
provide a future coverage endorsement with respect to such affirmative
insurance, without any additional cost to Buyer or any subsequent successor in
title, whether such removal or affirmative insurance is made available in
consideration of payment, bonding, indemnity of Seller or otherwise.


7

--------------------------------------------------------------------------------





“Rents” shall mean all base rents, percentage rents, additional rent, rent
concessions, license fees and any tax and operating expense reimbursements and
escalations and common area maintenance or “CAM” charges due from the tenants of
the Property under the Leases and/or their guarantors or sureties under the
Leases.
“Real Property” shall mean collectively, the 213 W Institute Real Property and
the 218-224 W Chicago Real Property.
“Reproration Adjustment Period” shall mean the period commencing upon the
Closing Date and ending on May 31, 2018.
“Required Removal Exceptions” shall mean, collectively, (a) liens evidencing any
mortgage loan encumbering the Property, (b) liens evidencing monetary and
financing encumbrances (other than liens for non-delinquent real estate taxes or
assessments) that were voluntarily created and caused by Seller’s acts, (c)
mechanic’s liens relating to any landlord work under the leases or other
construction work undertaken by or on behalf of Seller for which, and only to
the extent, Buyer does not receive a credit at Closing, (d) other liens or
encumbrances created as a result of the intentional acts or omissions of Seller
from and after the date of this Agreement in violation of the terms of this
Agreement; and (e) any exception to title that Seller has specifically agreed in
writing to Remove pursuant to the terms of Section 3.1(c).
“Required Tenants” means tenants occupying and leasing at least seventy-five
percent (75%) of the net rentable area of the Property, including the following
tenants: (i) HQ Beercade, (ii) Cushing and Co, (iii) Haute Living, (iv) Digital
Bootcamp, (v) Chicago Portfolio School, (vi) Codingdojo, (vii) Supernova
Lending, and (viii) Quorn Foods.
“Scheduled Closing Date” shall mean October 16, 2017, as the same may be
extended pursuant to the express terms of this Agreement.
“Seller” shall have the meaning set forth in the introductory paragraph.
“Seller Parties” shall mean and include, collectively, (a) Seller; (b) Seller’s
Property Manager; (c) any direct or indirect owner of any beneficial interest in
Seller; and (d) any officer, director, or employee of Seller, Seller’s Property
Manager, or of any direct or indirect owner of any beneficial interest in
Seller.
“Seller’s Broker” shall mean CBRE, Inc.
“Seller’s Closing Statement” shall have the meaning set forth in Section 6.2(k).
“Seller’s Knowledge” or words of similar import shall refer only to the current
actual knowledge of Jeb Scherb and Ben Nummy (collectively, the “Designated
Representatives”) and shall not be construed to impose upon any Designated
Representative any duty to investigate the matters to which such knowledge, or
the absence thereof, pertains, including, but not limited to, the contents of
the materials delivered or made available to Buyer’s Representatives or the
contents of files maintained by any Designated Representative. There shall be no
personal liability on the part of any Designated Representative arising out of
any of the Seller’s Warranties.


8

--------------------------------------------------------------------------------





“Seller’s Liability Cap” shall mean Six Hundred Fifty-Two Thousand Five Hundred
Dollars ($652,500).
“Seller’s Liability Materiality Threshold” shall mean Twenty-Five Thousand
Dollars ($25,000).
“Seller’s Property Manager” shall mean Ameritus LLC or any replacement manager
selected by Seller.
“Seller’s Title Policy” means, collectively, (i) that certain ALTA Owner’s
Policy of Title Insurance No. 4478-1-N01140569-2015 issued to Institute Owner by
Chicago Title Insurance Company in connection with the 213 W Institute Real
Property, and (ii) that certain ALTA Owner’s Policy of Title Insurance No.
1401-008977809-D2 issued to Chicago Owner by Chicago Title Insurance Company in
connection with the 218-224 W Chicago Real Property.
“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Section 7.2 and the Closing Documents executed by Seller for the
benefit of Buyer, as such representations and warranties may be deemed modified
or waived by Buyer pursuant to the terms of this Agreement.
“Seller’s Warranty Survival Period” shall have the meaning set forth in Section
7.3.3.
“SNDAs” shall have the meaning set forth in Section 8.7(b).
“Survey” shall have the meaning set forth in Section 3.1(a).
“Tax Certiorari Proceeding” shall have the meaning set forth in Section 8.4.
“Tenant Estoppel Deadline” shall have the meaning set forth in Section 6.4(c).
“Terminable Contracts” means each of the Contracts other than the Non-Terminable
Contracts.
“Title Commitment” shall mean the commitment to issue an owner’s policy of title
insurance with respect to the Property issued by the Title Company to Buyer.
“Title Company” shall mean Commonwealth Land Title Insurance Company, 888 S.
Figueroa Street, Suite 2100, Los Angeles, California 90017, Title Coordinator:
Amy Musselman; Telephone: (213) 330-3041; Facsimile: (213) 330-3085; E-mail:
asmusselman@cltic.com.
“Title Documents” means all documents referred to on Schedule B II of the Title
Commitment.
“Title Policy” shall have the meaning set forth in Section 6.4(b).
“Transaction” shall mean the transaction contemplated by this Agreement.


9

--------------------------------------------------------------------------------





ARTICLE II - SALE OF PROPERTY
Subject to the terms of this Agreement and the Closing Documents, Seller agrees
to sell and Buyer agrees to purchase all of Seller’s right, title and interest
in and to the Property. In no event shall Buyer have any right to purchase less
than all of the Property, and the purchase and sale of all of the Property shall
be simultaneous.
In consideration therefor, Buyer shall pay to Seller Forty-Three Million Five
Hundred Thousand Dollars ($43,500,000.00) (the “Purchase Price”). The Purchase
Price shall be allocated between the Property in accordance with the schedule
attached hereto as Exhibit O and made a part hereof. The Purchase Price shall be
paid as follows:
Section 2.1    Payment of Deposit. On or before 5 p.m. Central time on the date
which is two (2) Business Days following the Effective Date, and as a condition
precedent to the effectiveness of this Agreement, Buyer shall pay the Deposit to
Escrow Agent in immediately available funds.
Section 2.2    Applicable Terms; Failure to Make Deposit. Except as expressly
otherwise set forth herein, the Deposit shall be applied against the Purchase
Price at the Closing and shall otherwise be held and delivered by Escrow Agent
in accordance with the provisions of Exhibit C. Notwithstanding any provision in
this Agreement to the contrary, if Buyer fails to timely make the Deposit as
provided herein, this Agreement shall automatically terminate and be of no
further force or effect except for those provisions which expressly survive the
termination of this Agreement.
Section 2.3    Cash at Closing. On the Scheduled Closing Date, Buyer shall
(a) deposit into escrow with the Escrow Agent an amount equal to the balance of
the Purchase Price in immediately available funds as more particularly set forth
in Section 6.1, as prorated and adjusted as set forth in Article V, Section 6.1,
or as otherwise provided under this Agreement, and (b) authorize and direct the
Escrow Agent to simultaneously pay the Deposit into such escrow.
Section 2.4    Independent Contract Consideration. Contemporaneously with the
deposit of the Deposit, Buyer shall deliver to Escrow Agent the amount of
$100.00 (the “Independent Contract Consideration”), which amount the parties
bargained for and agreed to as consideration for the Seller’s grant to Buyer of
Buyer’s right to purchase the Property pursuant to the terms hereof and for
Seller’s execution, delivery and performance of this Agreement. The Independent
Contract Consideration is in addition to and independent of any other
consideration or payment provided in this Agreement, is nonrefundable under any
circumstances and will be retained by Seller notwithstanding any other
provisions of this Agreement. Escrow Agent shall disburse the Independent
Contract Consideration to Seller at the Closing or earlier termination of this
Agreement.
ARTICLE III - TITLE MATTERS
Section 3.1    Title Defects.
(a)    Seller has delivered to Buyer (x) Seller’s Title Policy and (y) the
Existing Survey. Buyer shall obtain the Title Commitment and copies of all of
the Title Documents, if available, and promptly provide a copy of such Title
Commitment to Seller. During the Due Diligence Period, Buyer may also obtain an
update of the


10

--------------------------------------------------------------------------------





Existing Survey (the “Survey”). Prior to the expiration of the Due Diligence
Period, Buyer shall have the right to object in writing to any title matters
that appear on the Title Commitment, the Survey, and any updates thereto
(whether or not such matters constitute Permitted Exceptions). After the
expiration of the Due Diligence Period, Buyer shall have the right to object in
writing to any title matters that are not Permitted Exceptions and that
(i) first appear on any update to the Title Commitment or Survey issued after
the expiration of the Due Diligence Period, and (ii) are not the result of any
act or omission by any Buyer’s Representative. Any such objection must be made
by Buyer within three (3) Business Days after such updated Title Commitment or
Survey is received by Buyer (but, in any event, prior to the Scheduled Closing
Date) in order to be effective. Unless Buyer is entitled to and timely objects
to such title matters, all such title matters shall be deemed to constitute
additional Permitted Exceptions.
(b)    If this Agreement is not terminated by Buyer in accordance with the
provisions hereof, Seller shall, prior to or concurrently with the Closing,
Remove all Required Removal Exceptions at Seller’s sole cost and expense. If
Seller is unable to Remove any Required Removal Exceptions, Buyer shall at
Closing elect as its sole and exclusive remedy to either (i) exercise Buyer’s
rights under Section 9.2, or (ii) accept such exceptions to title and the
Closing shall occur as herein provided without any reduction of or credit
against the Purchase Price. Seller may use any portion of the Purchase Price to
Remove or cause to be Removed any Required Removal Exception. Regardless of
whether Buyer expressly objects to any Required Removal Exceptions in writing as
set forth in this Section 3.1.
(c)    With respect to any title objections that are not Required Removal
Exceptions, Seller may elect to Remove or to cause to be Removed any such
exceptions to title and Seller may notify Buyer in writing within five (5)
Business Days (but, in any event, prior to the Scheduled Closing Date) whether
Seller elects to Remove the same. Failure of Seller to respond in writing within
such period shall be deemed an election by Seller not to Remove Buyer’s title
objections. If Seller elects or is deemed to have elected not to Remove one or
more of Buyer’s title objections (other than Required Removal Exceptions), then,
within five (5) Business Days after Seller’s election or deemed election (but,
in any event, prior to the Scheduled Closing Date), Buyer may elect in writing
to either (i) terminate this Agreement, in which event the Deposit shall be paid
to Buyer and, thereafter, the parties shall have no further rights or
obligations hereunder except for obligations which expressly survive the
termination of this Agreement, or (ii) waive such title objections and proceed
to Closing without any reduction of or credit against the Purchase Price.
Failure of Buyer to respond in writing within such period shall be deemed an
election by Buyer to waive such title objections and proceed to Closing. Any
such title objection so waived (or deemed waived) by Buyer shall constitute a
Permitted Exception, and Closing shall occur as herein provided without any
reduction of or credit against the Purchase Price on account of such title
objection.
(d)    Seller shall be entitled to one or more extensions of the Scheduled
Closing Date (not to exceed thirty (30) days in the aggregate) for the purpose
of the Removal of any exceptions to title. Seller shall have the right to
replace the Title Company with another nationally recognized title insurance
company satisfactory to


11

--------------------------------------------------------------------------------





Buyer in its sole, but good faith, discretion if the Title Company fails or
refuses to Remove any exceptions to title that Seller elects or is required to
Remove.
ARTICLE IV - BUYER'S DUE DILIGENCE/AS-IS SALE
Section 4.1    Buyer’s Due Diligence. All due diligence performed by Buyer’s
Representatives shall be performed in accordance with and subject to the terms
of that certain Confidentiality and Property Access Agreement dated as of July
28, 2017 (the “Access Agreement”), by and between Seller and Buyer, which
agreement is hereby incorporated herein. Seller and Buyer hereby ratify and
confirm their respective obligations under the Access Agreement. In order to
assist Buyer’s due diligence review, Seller has made, will make, or will cause
to be made available to Buyer, the documents described on Exhibit K attached
hereto, to the extent in existence and in Seller’s possession. Buyer has
informed Seller that Buyer is required by law to complete with respect to
certain matters relating to the Property an audit commonly known as a “3-14”
Audit (“Buyer’s 3-14 Audit”). In connection with the performance of Buyer’s 3-14
Audit, Seller shall during the Due Diligence Period and while this Agreement is
in effect reasonably cooperate (at no cost, expense or liability of any kind to
Seller) with Buyer and Buyer’s auditor in the conduct of Buyer’s 3-14 Audit.
Without limiting the foregoing, during the Due Diligence Period and while this
Agreement is in effect (a) Buyer or its designated independent or other auditor
may audit the operating statements of the Property, at Buyer’s expense and (b)
upon Buyer’s reasonable prior written request, Seller shall allow Buyer’s
auditors reasonable access during normal business hours, on a date to be
reasonably agreed upon by Buyer and Seller, to such books and records maintained
by Seller in respect to the Property as necessary to conduct Buyer’s 3-14 Audit
as listed on Exhibit P attached hereto; provided, however, that, to the extent
that such reasonably requested book and records or other information required
for Buyer’s 3-14 Audit can reasonably be e-mailed to Buyer or uploaded to the
existing data site for this transaction, Seller shall provide the same to Buyer
by e-mail or through the data site. Buyer acknowledges that all such information
shall be provided to Buyer on an “AS IS” basis, and Seller shall not have any
liability or obligation in connection with any information obtained in
connection with any audit, and Buyer hereby waives any and all rights in
connection with the same. To the extent any provisions of the Access Agreement
conflict with the provisions of this Agreement, the provisions of this Agreement
shall control. Buyer hereby acknowledges that the Due Diligence Period has
expired and that it does not have any right to terminate this Agreement except
as expressly provided for in this Agreement (including, without limitation,
Sections 6.4, 6.6, 9.2 and 10.1). Buyer and Seller each acknowledge and agree
that any access to the Property or Due Diligence conducted by Buyer after the
expiration of the Due Diligence Period shall not provide Buyer with the right to
terminate this Agreement or to receive a refund of the Deposit; provided
however, nothing herein shall impair the right of Buyer to terminate this
Agreement as elsewhere expressly provided in this Agreement.
Section 4.2    As-Is Provisions.
4.2.1    As-Is Sale. Buyer acknowledges and agrees that:
(a)    Buyer has or will have conducted during the Due Diligence Period, or
waive its right to conduct, such Due Diligence as Buyer has deemed or shall deem
necessary or appropriate.


12

--------------------------------------------------------------------------------





(b)    The Property shall be sold, and Buyer shall accept possession of the
Property as of the Closing, “AS IS, WHERE IS, WITH ALL FAULTS”, with no right of
setoff or reduction in the Purchase Price, except as expressly set forth to the
contrary in this Agreement and the Closing Documents.
(c)    Except for Seller’s Warranties, none of the Seller Parties nor Seller’s
Broker shall be deemed to have made any verbal or written representations,
warranties, promises or guarantees (whether express, implied, statutory or
otherwise) to Buyer with respect to the Property, any matter set forth,
contained or addressed in the materials delivered or made available to Buyer’s
Representatives, including, but not limited to, the accuracy and completeness
thereof, or the results of Buyer’s Due Diligence.
(d)    Buyer has had, or shall have had prior to the expiration of the Due
Diligence Period, the opportunity to independently confirm to its satisfaction
all information that it considers material to its purchase of the Property and
the Transaction.
4.2.2    Release. By accepting the Deed and closing the Transaction, Buyer, on
behalf of itself and its successors and assigns, shall thereby be deemed to have
released each of the Seller Parties from, and waived any and all Liabilities
against each of the Seller Parties for, attributable to, or in connection with
the Property, whether arising or accruing before, on or after the Closing and
whether attributable to events or circumstances which arise or occur before, on
or after the Closing, including, without limitation, the following: (a) except
for Seller’s Warranties, any and all statements or opinions heretofore or
hereafter made, or information furnished, by any Seller Parties or Seller’s
Broker to any Buyer’s Representatives; and (b) any and all Liabilities with
respect to the structural, physical, or environmental condition of the Property,
including, without limitation, all Liabilities relating to the release,
presence, discovery or removal of any hazardous or regulated substance,
chemical, waste or material that may be located in, at, about or under the
Property, or connected with or arising out of any and all claims or causes of
action based upon CERCLA (Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, 42 U.S.C. §§9601 et seq., as amended by SARA
(Superfund Amendment and Reauthorization Act of 1986) and as may be further
amended from time to time), the Resource Conservation and Recovery Act of 1976,
42 U.S.C. §§6901 et seq., or any related claims or causes of action
(collectively, “Environmental Liabilities”); and (c) any implied or statutory
warranties or guaranties of fitness, merchantability or any other statutory or
implied warranty or guaranty of any kind or nature regarding or relating to any
portion of the Property. For the avoidance of doubt, no Buyer’s Representative
shall look to any Seller Party in connection with any of the foregoing for any
redress or relief. This release shall be given full force and effect according
to each of its expressed terms and provisions, including, without limitation,
those related to unknown or unsuspected claims, damages or causes of action.
Notwithstanding the foregoing, the foregoing release and waiver is not intended
and shall not be construed as affecting or impairing any rights or remedies that
Buyer may have against Seller with respect to (i) a breach of any of Seller’s
Warranties, (ii) any of the obligations of Seller under this Agreement that
expressly survive the Closing, or (iii) any acts constituting fraud by Seller.


13

--------------------------------------------------------------------------------





4.2.3    Property Conveyed Subject To. By accepting the Deed and closing the
Transaction, Buyer acknowledges and agrees that it is accepting the Deed and
purchasing the Property subject to the following: (a) any and all Liabilities
attributable to the Property to the extent that the same arise or accrue on or
after the Closing and are attributable to events or circumstances which arise or
occur on or after the Closing; and (b) any and all Liabilities with respect to
the structural, physical or environmental condition of the Property, whether
such Liabilities are latent or patent, whether the same arise or accrue before,
on or after the Closing, and whether the same are attributable to events or
circumstances which may arise or occur before, on or after the Closing,
including, without limitation, all Environmental Liabilities; and (c) any and
all Liabilities with respect to which Buyer receives a credit at Closing, but
only to the extent of such credit. Buyer acknowledges and agrees that the
Liabilities referenced in each of the foregoing clauses are intended to be
independent of one another, so Buyer shall accept the Deed and purchase the
Property subject to each of the Liabilities described in each of the clauses
even though some of those Liabilities may be read to be excluded by another
clause. Notwithstanding the foregoing, the foregoing provision is not intended
to and shall not be construed as affecting or impairing any rights or remedies
that Buyer may have against Seller with respect to a breach of any of Seller’s
Warranties.
4.2.4    Reaffirmation and Survival. The provisions of this Section 4.2 shall be
deemed reaffirmed by Buyer by acceptance of the Deed and shall survive Closing.
Section 4.3    Limitation on Seller’s Liability.
4.3.1    Maximum Aggregate Liability. Notwithstanding any provision to the
contrary contained in this Agreement or the Closing Documents, the maximum
aggregate liability of the Seller Parties, and the maximum aggregate amount
which may be awarded to and collected by Buyer, in connection with the
Transaction, the Property under this Agreement, and under all Closing Documents
(including, without limitation, in connection with the breach of any of Seller’s
Warranties for which a claim is timely made by Buyer) shall not exceed Seller’s
Liability Cap, is subject to Seller’s Warranty Survival Period and Seller’s
Liability Materiality Threshold. Notwithstanding the foregoing, Seller’s
Liability Cap shall not be applicable to any amounts owed pursuant to Article V
or Seller’s indemnity obligations under Section 8.3.
4.3.2    Survival. The provisions of this Section 4.3 shall survive the Closing
(and not be merged therein) or any earlier termination of this Agreement.
ARTICLE V - ADJUSTMENTS AND PRORATIONS
Section 5.1    Proration of Income.
5.1.1    Rents. All collected Rents and any other income from Property
operations, including parking revenue and any license fees, shall be prorated
(based on the periods to which they relate and are applicable, and regardless of
when payable) between Seller and Buyer as of 12:01 a.m. on the Closing Date (the
“Apportionment Time”). Rents or other income from Property operations not
collected as of the Closing Date shall not be


14

--------------------------------------------------------------------------------





prorated at the time of Closing. Percentage rent due from any tenant shall be
prorated as herein provided at such time as Buyer collects the same in
accordance with Section 5.1.2.
5.1.2    Post-Closing Collections. For the period commencing upon the Closing
Date and ending on May 31, 2018, Buyer shall use commercially reasonable efforts
(by rendering regular invoices only) to collect any Rents and other income from
Property operations not collected as of the Closing on Seller’s behalf and to
tender the same to Seller promptly upon receipt; provided, however, that all
Rents collected by Buyer or Seller on or after the Closing Date shall first be
applied to all amounts due under the applicable Lease at the time of collection
(i.e., current Rents and sums due Buyer as the current owner and landlord) with
the balance (if any) payable to Seller to the extent of amounts delinquent and
due Seller. Notwithstanding the foregoing, Buyer shall not be required to
institute any legal or collection proceedings to collect any delinquent Rents.
Following the Closing, Seller will retain ownership rights relating to any such
delinquent amounts owed by any tenant under the Leases or other party for sums
due with respect to periods prior to the Closing, and if Buyer has not collected
with same within ninety (90) days after the Closing, Seller shall be entitled to
pursue claims against any tenant under the Leases for sums due with respect to
periods prior to the Closing Date; provided, however, with respect to any legal
proceedings against any tenant under a Lease, Seller (a) shall be required to
notify Buyer in writing of its intention to pursue such legal proceedings;
(b) shall only be permitted to pursue any legal proceedings after the date which
is six (6) months after the Closing; and (c) shall not be permitted to pursue
any legal proceedings against any tenant seeking eviction of such tenant or the
termination of such tenant’s Lease. Any Rents received by Seller after the
Closing shall be promptly remitted to Buyer for distribution accordance with the
provisions hereof.
5.1.3    Cash Security Deposits. At Closing, Seller shall give Buyer a credit in
the aggregate amount of all cash security deposits then required to be held by
Seller under the Leases. Unless and until this Agreement is terminated, Seller
shall not apply any security deposits reflected in the rent roll delivered by
Seller to Buyer prior to the Effective Date of this Agreement to any obligations
under the Leases.
Section 5.2    Proration of Taxes and Other Property Expenses.
5.2.1    Real Estate and Personal Property Taxes. Subject to Section 8.4, all
real estate, personal property, ad valorem taxes and special assessments, and
any vault charges, payable during the calendar year in which the Closing occurs
(regardless of the fiscal year, tax year or other period to which such taxes or
charges may be attributable), will be prorated between Seller and Buyer as of
the Apportionment Time on the basis of actual bills therefor, if available,
which proration shall be made on a cash basis. For example, if the Closing
occurs on or before December 31, 2017, the 2016 taxes, which are payable in
calendar year 2017, shall be prorated as of the Apportionment Time and the 2017
taxes, which are payable in calendar year 2018, will not be prorated at Closing
and Buyer shall be solely responsible for the payment of the same. If the actual
taxes payable in the calendar year in which the Closing occurs have not been
established as of the Closing, then Seller and Buyer shall prorate taxes based
on the most recent available proposed assessed value, tax rate and equalization
factor with such proration to be recalculated and reconciled in cash between
Seller and Buyer promptly after presentation


15

--------------------------------------------------------------------------------





of written evidence that the actual taxes payable in the calendar year in which
the Closing occurs differ from the amounts used for proration purposes at
Closing. In no event shall Seller be charged with or be responsible for any
increase in the 2016 taxes (taxes payable in calendar year 2017) for the
Property resulting from the sale of the Property contemplated by this Agreement.
Buyer agrees that it shall be solely responsible for paying all such taxes,
charges and assessments due on account of any period from and after the Closing
Date. Subject to Section 8.4, any and all rebates or reductions in taxes
received subsequent to Closing payable for the calendar year in which Closing
occurs, net of costs of obtaining the same (including without limitation
reasonable attorneys’ fees) and net of any amounts due to tenants, shall be
prorated as of the Apportionment Time, when received.
5.2.2    Insurance. Premiums on insurance policies will not be adjusted. As of
the Closing Date, Seller will terminate its insurance coverage with respect to
the Property and Buyer will obtain its own insurance coverage.
5.2.3    Contracts and Other Property Operating Expenses. All charges and
payments under the Contracts assigned to, and assumed by, Buyer hereunder and
operating expenses for the Property payable by Seller shall be prorated as of
the Apportionment Time. To the extent that the amount of actual consumption of
any utility services is not determined prior to the Closing Date, a proration
shall be made at Closing based on the last available reading and post-closing
adjustments between Buyer and Seller shall be made within thirty (30) days
following the date that actual consumption for such pre-closing period is
determined. Seller shall not assign to Buyer any deposits which Seller has with
any of the utility services or companies servicing the Property. Buyer shall
arrange with such services and companies to have accounts opened in Buyer’s name
beginning at 12:01 a.m. on the Closing Date.
5.2.4    Lease Expenses.
(a)    At Closing, Buyer shall receive a credit on the Buyer’s Closing Statement
for all unsatisfied Lease Expenses, including but not limited to those Lease
Expenses set forth on Exhibit N, which were incurred, or are to be incurred, in
connection with any and all Leases executed, modified or extended by Seller
prior to the Effective Date, or in the case of free or reduced rent, a credit
for amounts for the periods attributable from and after the Closing Date
(collectively, the “Pre-Closing Leasing Expenses”). Seller shall remain
responsible for satisfying any Pre-Closing Leasing Expenses which were not
credited, but which were supposed to be credited, to Buyer at Closing, provided
that Buyer provides written notice to Seller of such Pre-Closing Lease Expense
prior to the expiration of the Reproration Adjustment Period. Notwithstanding
the foregoing to the contrary, (i) Seller shall not credit to Buyer, and Buyer
shall be and remain responsible for, any Lease Expenses due and owing with
respect to the Loan Depot Lease; and (ii) Buyer and Seller shall equally share
any Lease Expenses due and owing with respect to the HPZS Lease (the “HPZS Lease
Costs”), Seller shall credit to Buyer fifty percent (50%) of HPZS Lease Costs,
and Buyer shall be responsible for the HPZS Lease Costs. The parties acknowledge
that the amount of the HPZS Lease Costs listed on Exhibit N is an estimate that
is subject to adjustment at Closing.


16

--------------------------------------------------------------------------------





(b)    At Closing, Seller shall receive a credit on the Seller’s Closing
Statement for all Lease Expenses paid or incurred by or on behalf of Seller
prior to Closing arising out of or in connection with any new Lease or
modification of any Lease entered into between the Effective Date and the
Closing in accordance with Section 8.1, but only to the extent that the amounts
of such Lease Expenses were disclosed to Buyer in writing in the new Lease or
modification at the time of the approval (or deemed approval) of Buyer of such
new Lease or modification.
(c)    At Closing, Buyer shall assume Seller’s obligations to pay, when due
(whether on a stated due date or accelerated) Lease Expenses unpaid as of the
Closing, but only to the extent (i) such Lease Expenses are in connection with
the Loan Depot Lease and the HPZS Lease, or (ii) are Lease Expenses listed on
Exhibit N for which Buyer received a credit at Closing pursuant to Section
5.2.4(a).
Section 5.3    Closing Costs. Closing costs shall be allocated between Buyer and
Seller as follows:
(a)    Buyer shall pay the following closing costs: (i) the cost of preparation
of the Survey, (ii) City of Chicago transfer taxes in the amount of
$7.50/$1,000.00 of the Purchase Price, (iii) one-half of escrow or closing
charges charged by the Escrow Agent, (iv) the commission due any broker
representing Buyer, (v) all fees due Buyer’s attorneys and all costs of Buyer’s
Due Diligence (including, without limitation, fees due its consultants),
(vi) all lenders’ fees, mortgage taxes, and similar charges, if any, related to
any financing to be obtained by Buyer, including all recording and filing
charges for documents recorded in connection with Buyer’s financing, and
(vii) all premiums and charges of the Title Company for any upgrade of the title
policy for additional coverage, any endorsements requested by Buyer and the
premium for any lender’s title policy.
(b)    Seller shall pay the following closing costs: (i) the premiums and
charges of the Title Company for the Title Commitment and standard title
insurance policy to be issued to Buyer, including extended coverage (but
excluding any endorsements requested by Buyer), (ii) the commission due Seller’s
Broker, (iii) all fees due Seller’s attorneys, (iv) all State and county
transfer taxes due upon recordation of the Deed, (v) City of Chicago transfer
taxes in the amount of $3.00/$1,000.00 of the Purchase Price; (vi) all recording
and filing charges in connection with the instrument by which Seller conveys the
Property, (vii) one-half of escrow or closing charges charged by the Escrow
Agent, and (viii) all costs incurred in connection with causing the Title
Company to Remove any Required Removal Exceptions.
Section 5.4    Delayed Adjustment; Delivery of Financial Data. If at any time
following the Closing Date but before expiration of the Reproration Adjustment
Period, the amount of an item prorated or credited at Closing shall prove to be
incorrect (whether as a result of an error in calculation, a lack of complete
and accurate information or otherwise (including, but not limited to, the HPZS
Lease Costs or any CAM reconciliations due to the same being based upon
estimates at Closing)) or otherwise require adjustment as a result of any
year-end or periodic reconciliations of any amount, including, without
limitation, percentage rent, tenant reimbursements or operating expenses, the
party owing money as a result of such error or adjustment shall pay to the other
party


17

--------------------------------------------------------------------------------





the sum necessary to correct such error or adjustment within thirty (30) days
following receipt of a recalculation of any and all amounts due or subject to
proration under this Article V and supporting documentation for such
recalculation. In order to enable Seller to determine whether any such delayed
adjustment is necessary, Buyer shall provide to Seller current operating and
financial statements (or such excerpts thereof as are sufficient to provide the
information necessary for the determination of such adjustments) for the
Property and copies of any applicable correspondence and statements sent to
tenants in connection with any reconciliation promptly after the same are
prepared, but, in any event, no later than the date that is thirty (30) days
prior to the expiration of the Reproration Adjustment Period.
Section 5.5    Survival. The obligations of the parties under this Article V
shall survive Closing (and not be merged therein) or, if applicable, any earlier
termination of this Agreement.
ARTICLE VI - CLOSING
Section 6.1    Closing Mechanics.
(a)    The parties shall conduct an escrow-style closing through the Escrow
Agent so that it will not be necessary for any party to attend the Closing.
(b)    Provided all conditions precedent to Seller’s obligations hereunder have
been satisfied (or waived by Seller), Seller agrees to convey the Property to
Buyer upon confirmation of receipt of the Purchase Price by the Escrow Agent as
set forth below. Provided all conditions precedent to Buyer’s obligations
hereunder have been satisfied (or waived by Buyer), Buyer agrees to pay the
amount specified in Section 2.3 by timely delivering the same to the Escrow
Agent on the Scheduled Closing Date and unconditionally authorizing and
directing the Escrow Agent no later than 1:00 p.m. Central Time on the Scheduled
Closing Date to deposit the same in Seller’s designated account.
(c)    The items to be delivered by Seller or Buyer in accordance with the terms
of Sections 6.2 or 6.3 shall be delivered to Escrow Agent no later than 5:00
p.m. Central Time on the last Business Day prior to the Scheduled Closing Date
except that (i) the items in the paragraph entitled “Keys and Original
Documents” shall be delivered by Seller at the Property or made available for
pick-up from Seller’s Property Manager on the Closing Date, and (ii) the
Purchase Price shall be delivered by Buyer in accordance with the terms of
Section 6.1(b).
Section 6.2    Seller’s Closing Deliveries. At Closing, Seller shall deliver the
following:
(a)    Deed. Seller shall deliver a deed in the form of Exhibit D attached
hereto (“Deed”), executed and acknowledged by Seller, together with a water
certification from the City of Chicago.
(b)    Bill of Sale. Two (2) duly executed counterparts of a bill of sale in the
form of Exhibit E attached hereto, executed by Seller.
(c)    Assignment Agreement. Two (2) duly executed counterparts of an assignment
and assumption of the Leases and Intangible Property, in the form of Exhibit F
attached hereto (“Assignment Agreement”), executed by Seller.


18

--------------------------------------------------------------------------------





(d)    Notice to Tenants. A single form letter in the form of Exhibit G attached
hereto, executed by Seller, duplicate copies of which shall be sent by Buyer
after Closing to each tenant under the Leases.
(e)    Non-Foreign Status Affidavit. A non-foreign status affidavit in the form
of Exhibit H attached hereto, as required by Section 1445 of the Internal
Revenue Code, executed by Seller.
(f)    Title Affidavit. A title affidavit and gap indemnity agreement in the
form of Exhibit I attached hereto, executed by Seller.
(g)    Evidence of Authority. Documentation to establish to the Title Company’s
reasonable satisfaction the due authorization of Seller’s consummation of the
Transaction, including Seller’s execution of this Agreement and the Closing
Documents required to be delivered by Seller.
(h)    Closing Certificate. A certificate, dated as of the Closing Date,
certifying that the representations and warranties made by Seller under Section
7.2 of this Agreement remain true, correct and complete in all material respects
as of the Closing Date, except to the extent of changes necessary to reflect any
changed facts or circumstances arising or occurring between the Effective Date
and the Closing Date which are permitted by the terms of this Agreement.
(i)    Other Documents. Any applicable transfer or sales tax filings, and such
other documents as may be reasonably required by the Title Company or as may be
agreed upon by Seller and Buyer to consummate the Transaction.
(j)    Letters of Credit as Tenant Security Deposits. All original letters of
credit which are security deposits under the Leases and the transfer
documentation as described in Section 8.1(d).
(k)    Closing Statement. A separate Seller closing statement, setting forth the
prorations and adjustments to the Purchase Price to be made pursuant to this
Agreement in respect of each Property (the “Seller’s Closing Statement”),
executed by Seller.
(l)    Keys and Original Documents. Keys to all locks on the Real Property in
Seller’s or Seller’s Property Manager’s possession and originals or, if
originals are not available, copies, of all of the Leases, Contracts, and other
Property documents, to the extent not previously delivered to Buyer.
(m)    Intentionally Deleted.
(n)    Department of Revenue Releases. Release letters or certificates from (i)
the Illinois Department of Revenue,


19

--------------------------------------------------------------------------------





(ii) the Cook County Department of Revenue and (iii) the City of Chicago
Department of Revenue (collectively, the "DOR") stating that no assessed but
unpaid taxes, penalties or interest are due under (x) Section 902(d) of the
Illinois Income Tax Act, or any similar statute of the State of Illinois, (y)
Section 34-92 of the Cook County Uniform Penalties, Interest and Procedures
Ordinance, or any similar ordinance of Cook County, or (z) the City of Chicago
Bulk Sales Ordinance (Sec. 3-4-140 of the Uniform Revenue Procedures Ordinance
of the Municipal Code of Chicago), or any similar ordinance of the City of
Chicago (said statutes or ordinances, or any similar statute or ordinance, are
hereinafter collectively called the "Bulk Sales Provisions"). Seller covenants
and agrees that, within one (1) Business Day after the Effective Date, Seller
shall submit to each DOR such applications and documents as are required to
procure such release letters or certificates. In the event such release letters
or certificates disclose there are amounts claimed due to the DOR under the Bulk
Sales Provisions, those amounts shall be separated from the Purchase Price at
the Closing and retained in an escrow with the Escrow Agent (the “Bulk Sales
Escrow”), to be paid to Seller when Seller obtains the applicable release or, if
prior to Seller obtaining the applicable release, to the DOR upon a demand by
the DOR, and the escrow instructions shall so provide. In the alternative, if
Seller does not by the Closing Date obtain release letters showing no unpaid
taxes, at Seller's election the Closing will not be delayed, and Seller shall
agrees to cause the Indemnitor to indemnify, defend and hold Buyer harmless from
and against any and all damages, claims, liabilities, judgments, expenses and
costs (including, without limitation, reasonable attorneys' fees and unpaid
taxes, interest and penalties) arising out of the Bulk Sales Provisions, such
indemnity shall be in the form of Exhibit R attached hereto. Upon delivery to
Buyer of clean release letters, such indemnity will be null and void. If and to
the extent applicable, the Bulk Sales Escrow shall be separate from the escrow
of Holdback Amount described in Section 7.3.3.
Section 6.3    Buyer’s Closing Deliveries. At the Closing, Buyer shall deliver
the following:
(a)    Purchase Price. The Purchase Price, as adjusted for apportionments and
other adjustments required under this Agreement, plus any other amounts required
to be paid by Buyer at Closing.
(b)    Assignment Agreement. Two (2) counterparts of the Assignment Agreement,
executed by Buyer.
(c)    Evidence of Authority. Documentation to establish to the Title Company’s
reasonable satisfaction the due authorization of Buyer’s consummation of the
Transaction, including Buyer’s execution of this Agreement and the Closing
Documents required to be delivered by Buyer.
(d)    Buyer’s Closing Certificate. A certificate, dated as of the Closing Date,
certifying that the representations and warranties made by Buyer under Section
7.1 of this Agreement remain true, correct and complete in all material respects
as of the Closing Date, except to the extent of changes necessary to reflect any
changed facts or circumstances arising or occurring between the Effective Date
and the Closing Date which are permitted by the terms of this Agreement.


20

--------------------------------------------------------------------------------





(e)    Other Documents. Applicable transfer or sales tax filings and such other
documents as may be reasonably required by the Title Company or may be agreed
upon by Seller and Buyer to consummate the Transaction.
(f)    Closing Statement. A separate Buyer closing statement, setting forth the
prorations and adjustments to the Purchase Price to be made pursuant to this
Agreement in respect of each Property (the “Buyer’s Closing Statement”),
executed by Buyer.
Section 6.4    Conditions to Buyer’s Obligations. Buyer’s obligation to close
the Transaction is conditioned on all of the following:
(a)    Representations True. All Seller’s Warranties in this Agreement, as the
same may be deemed modified as provided in Section 7.3, shall be true and
correct in all material respects on and as of the Scheduled Closing Date, as if
made on and as of such date; provided that changes to Seller’s Warranties
necessary to reflect any changed facts or circumstances arising or occurring
between the Effective Date and the Closing Date which are permitted by the terms
of this Agreement shall not constitute a failure of this condition of Closing.
(b)    Title Conditions Satisfied. Delivery at the time of Closing of the
standard current form of an owner’s policy of title insurance (the “Title
Policy”), or an irrevocable commitment to issue the same, with liability in the
amount of the Purchase Price issued by the Title Company, insuring that fee
title to the Real Property vests in Buyer subject only to the Permitted
Exceptions. At its option, Buyer may direct the Title Company to issue an
extended coverage policy or additional title insurance endorsements if Buyer
pays for the extra cost of such extended coverage policy or additional
endorsements, provided that the Title Company’s failure to issue any such
extended coverage policy or additional endorsements shall not affect Buyer’s
obligations under this Agreement.
(c)    Estoppel Certificates. Buyer shall have received, no less than three (3)
business days prior to the Scheduled Closing Date (the “Tenant Estoppel
Deadline”), executed Approved Estoppels (as defined in Section 8.7 below), with
those changes reasonably acceptable to Buyer and not disclosing the existence of
any default under the Leases referenced to therein, from each of the Required
Tenants (the “Minimum Estoppel Threshold”). Buyer shall be required to accept
any such estoppel certificate if the same: (1) is dated no earlier than the
Effective Date, and (2) is substantially in the form of the Approved Estoppels,
it being agreed that (i) the inclusion of qualifications as to knowledge or word
of similar import to Paragraphs 7 or 10 to the form of Approved Estoppel, (ii)
solely in relation to audit rights, references to a general condition statement
such as “we reserve all rights” or “subject to our audit of ____ years’
operating expenses or taxes” and (iii) modifications thereof to correct
scrivener’s errors in order to conform the same to Leases or other information
delivered or available to Buyer prior to the date of the execution of this
Agreement shall not give Buyer, in each instance (i) through (iii) herein, any
basis to not accept such estoppel. In addition, either party may elect to
postpone the Scheduled Closing Date for a period not to exceed thirty (30) days
in order to allow Seller additional time to satisfy the Minimum Estoppel
Threshold.


21

--------------------------------------------------------------------------------





Notwithstanding any provisions in this Agreement to the contrary, if Buyer fails
to object in writing to an estoppel certificate executed by any tenant within
five (5) Business Days after the date a copy of the same has been delivered to
any Buyer’s Representative, Buyer shall be deemed to have approved the same.
(d)    Seller’s Deliveries Complete. Seller shall have timely delivered all of
the documents and other items required pursuant to Section 6.2 and shall have
duly performed all other covenants, agreements and obligations to be performed
by Seller pursuant to the terms of this Agreement at or prior to the Closing.
(e)    Completion of Elevator Work / Outstanding Violations. Seller shall have
caused the ongoing elevator modernization and modification work at the 213 W
Institute Real Property (the “Elevator Work”) to be completed and shall have
paid in full all amounts due and owing to any and all contractors,
subcontractors and other third parties involved with the Elevator Work and
provided Buyer with evidence satisfactory to Buyer, in Buyer’s sole but good
faith discretion, of the completion and payment of all costs incurred in
connection with the Elevator Work. Prior to Closing, Seller shall use
commercially reasonable efforts to provide Buyer with sufficient evidence, which
evidence shall be acceptable to Buyer in Buyer’s sole but good faith discretion,
that the outstanding violations affecting the Property and listed on Exhibit S
have been cleared, cured, or resolved. Unless Buyer elects to waive the
condition set forth in this Section 6.4(e), either party may elect to postpone
the Scheduled Closing Date for a period not to exceed thirty (30) days in order
to allow Seller additional time to satisfy the condition set forth in this
Section 6.4(e), upon delivery of written notice to the non-extending party no
later than three (3) Business Days prior to the Closing Date. Failure of the
Seller to satisfy the condition set forth in this Section 6.4(e) prior to
Closing shall not constitute a default by Seller hereunder and Buyer’s sole
remedy shall be to either waive the condition to Closing or to terminate this
Contract and receive a return of the Deposit from Escrow Agent.
Section 6.5    Conditions to Seller’s Obligations. Seller’s obligation to close
the Transaction is conditioned on all of the following:
(a)    Representations True. All representations and warranties made by Buyer in
this Agreement shall be true and correct in all material respects on and as of
the Scheduled Closing Date, as if made on and as of such date.
(b)    Buyer’s Deliveries Complete. Buyer shall have delivered the funds
required hereunder and all of the documents to be executed by Buyer set forth in
Section 6.3 and shall have duly performed all other covenants, agreements and
obligations to be performed by Buyer pursuant to the terms of this Agreement at
or prior to the Closing.
Section 6.6    Waiver of Failure of Conditions Precedent. At any time on or
before the date specified for the satisfaction of any condition, Seller or Buyer
may elect in writing to waive the benefit of any such condition to its
obligations hereunder. By closing the Transaction, Seller and Buyer shall be
conclusively deemed to have waived the benefit of any remaining unfulfilled
conditions set forth in this Article VI, except to the extent that the same
expressly survive Closing.


22

--------------------------------------------------------------------------------





In the event any of the conditions set forth in this Article VI are neither
waived nor fulfilled, Seller or Buyer (as appropriate) shall have such rights
and remedies, if any, that such party may have pursuant to the terms of
Article IX. If this Agreement is terminated as a result of the failure of any
condition set forth in this Article VI that is not also a default or breach by
Buyer hereunder, then the Deposit shall be returned to Buyer and, thereafter,
neither party shall have any further rights or obligations hereunder except for
obligations which expressly survive termination of this Agreement.
ARTICLE VII - REPRESENTATIONS AND WARRANTIES
Section 7.1    Buyer’s Representations. Buyer represents and warrants to Seller
as follows:
7.1.1    Buyer’s Authorization. Buyer (a) is duly organized (or formed), validly
existing and in good standing under the Laws of its State of organization and,
to the extent required by applicable Laws and prior to Closing, the State in
which the Property is located, and (b) is authorized to execute this Agreement
and consummate the Transaction and fulfill all of its obligations hereunder and
under all Closing Documents to be executed by Buyer and such instruments,
obligations and actions are valid and legally binding upon Buyer, enforceable in
accordance with their respective terms. The execution and delivery of this
Agreement and all Closing Documents to be executed by Buyer and the performance
of the obligations of Buyer hereunder or thereunder will not (x) result in the
violation of any Law or any provision of Buyer’s organizational documents,
(y) conflict with any order of any court or governmental instrumentality binding
upon Buyer, or (z) conflict or be inconsistent with, or result in any default
under, any contract, agreement or commitment to which Buyer is bound.
7.1.2    Buyer’s Financial Condition. No petition has been filed by or, to
Buyer’s knowledge, against Buyer under the Federal Bankruptcy Code or any
similar Laws.
7.1.3    Patriot Act Compliance. Neither Buyer nor any person, group, entity or
nation that Buyer is acting, directly or, to Buyer’s knowledge, indirectly for,
or on behalf of, is named by any Executive Order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism) or the United
States Treasury Department as a terrorist, “Specially Designated National and
Blocked Person,” or is otherwise a banned or blocked person, group, entity, or
nation pursuant to any Law that is enforced or administered by the Office of
Foreign Assets Control, and Buyer is not engaging in this Transaction, directly
or indirectly, on behalf of, or instigating or facilitating this Transaction,
directly or indirectly, on behalf of, any such person, group, entity or nation.
Buyer is not engaging in this Transaction, directly or indirectly, in violation
of any Laws relating to drug trafficking, money laundering or predicate crimes
to money laundering. None of the funds of Buyer have been or will be derived
from any unlawful activity with the result that the investment of direct or, to
Buyer’s knowledge, indirect equity owners in Buyer is prohibited by Law or that
the Transaction or this Agreement is or will be in violation of Law. Buyer has
and will continue to implement procedures, and has consistently and will
continue to consistently apply those procedures, to ensure the


23

--------------------------------------------------------------------------------





foregoing representations and warranties remain true and correct at all times
prior to Closing.
7.1.4    ERISA. Buyer is not acquiring the Property with the assets of an
employee benefit plan (as defined in Section 3(3) of ERISA). Buyer is not a
"party in interest" within the meaning of Section 3(3) of ERISA with respect to
any beneficial owner of Seller.


Buyer’s representations and warranties in this Section 7.1 shall survive the
Closing and not be merged therein.
Section 7.2    Seller’s Representations. Seller represents and warrants to Buyer
as follows:
7.2.1    Seller’s Authorization. Seller (a) is duly organized (or formed),
validly existing and in good standing under the Laws of its State of
organization and, to the extent required by applicable Laws, the State in which
the Property is located, and (b) is authorized to execute this Agreement and
consummate the Transaction and fulfill all of its obligations hereunder and
under all Closing Documents to be executed by Seller and such instruments,
obligations and actions are valid and legally binding upon Seller, enforceable
in accordance with their respective terms. The execution and delivery of this
Agreement and all Closing Documents to be executed by Seller and the performance
of the obligations of Seller hereunder or thereunder will not (x) result in the
violation of any Law or any provision of Seller’s organizational documents,
(y) conflict with any order of any court or governmental instrumentality binding
upon Seller, or (z) conflict or be inconsistent with, or result in any default
under, any contract, agreement or commitment to which Seller is bound.
7.2.2    Seller’s Financial Condition. No petition has been filed by Seller, nor
has Seller received written notice of any petition filed against Seller, under
the Federal Bankruptcy Code or any similar Laws.
7.2.3    Patriot Act Compliance. Neither Seller nor any entity that Seller is
acting, directly or, to Seller’s knowledge, indirectly for, or on behalf of, any
person, group, entity or nation named by any Executive Order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any Law that is enforced or administered by the Office of
Foreign Assets Control and Seller is not engaging in this Transaction, directly
or indirectly, on behalf of, or instigating or facilitating this Transaction,
directly or indirectly, on behalf of, any such person, group, entity or nation.
Seller is not engaging in this Transaction, directly or indirectly, in violation
of any Laws relating to drug trafficking, money laundering or predicate crimes
to money laundering. None of the funds of Seller have been or will be derived
from any unlawful activity with the result that the investment of direct or, to
Seller’s Knowledge, indirect equity owners in Seller is prohibited by Law or
that the Transaction or this Agreement is or will be in violation of Law. Seller
has and will continue to implement procedures, and has consistently and will
continue to consistently apply those procedures, to ensure the


24

--------------------------------------------------------------------------------





foregoing representations and warranties remain true and correct at all times
prior to Closing.
7.2.4    Third-Party Rights. Seller has not entered into any agreements
currently in effect pursuant to which Seller has granted any rights of first
refusal to purchase all or any part of the Property, options to purchase all or
any part of the Property or other rights whereby any individual or entity has
the right to purchase all or any part of the Property (except for any options to
purchase the Property or a portion thereof that may be contained in any of the
Leases).
7.2.5    Leases. The copies of the Leases between Seller and any third parties
affecting the Property delivered or furnished and made available by Seller to
Buyer pursuant to this Agreement constitute all of the Leases relating to the
Property. All of the Leases in effect as of the date hereof are listed on
Exhibit L attached hereto, which Exhibit L includes, to Seller’s Knowledge, the
dates of all Leases and Lease amendments.
7.2.6    Contracts. As of the Effective Date, Seller has not entered into or
assumed any contracts, equipment leases or other agreements affecting the
Property which will be binding upon Buyer after the Closing other than (i) the
Contracts listed in Exhibit B attached hereto, (ii) the Leases, and (iii) liens,
encumbrances, covenants, conditions, restrictions, easements and other matters
of record. As of the Effective Date, (i) Seller has heretofore delivered to
Buyer true, correct and complete copies of each of the Contracts listed in
Exhibit B; (ii) to Seller’s Knowledge, Seller is not in default on any of its
obligations under any of the Contracts and knows of no default on the part of
the other parties thereto; and (iii) the Contracts represent the complete
agreement between Seller and such other parties as to the services to be
performed or materials to be provided thereunder and the compensation to be paid
for such services or materials, as applicable, and such other parties possess no
unsatisfied claim against Seller.
7.2.7    Notices. As of the Effective Date, except as set forth on Exhibit M
attached hereto and except for defaults cured on or before the Effective Date,
Seller has neither (i) received any written notice from any tenant of the
Property asserting or alleging that Seller is in default under such tenant’s
Lease, nor (ii) sent to any tenant of the Property any written notice alleging
or asserting that such tenant is in default under such tenant’s Lease.
7.2.8    Litigation. As of the Effective Date, except as listed in Exhibit M
attached hereto, Seller has not received any written notice of any current or
pending (i) claims, suits, actions or arbitrations, or any condemnation
proceedings affecting the Property or Seller’s rights and obligations under this
Agreement, or (ii) any regulatory proceedings which would, in the reasonable
judgment of Seller, adversely affect the Property in any material way or
Seller’s ability to consummate the transaction contemplated in this Agreement.
7.2.9    Violations of Law. Except for violations cured or remedied on or before
the Effective Date and except as listed in Exhibits M and S attached hereto, as
of the Effective Date, Seller has not received any written notice from any
governmental authority of any violation of any Law applicable to the Property.


25

--------------------------------------------------------------------------------





Section 7.3    General Provisions.
7.3.1    Seller’s Warranties Deemed Modified. To the extent that Buyer has
actual knowledge prior to the expiration of the Due Diligence Period that
Seller’s Warranties are inaccurate, untrue or incorrect in any way, such
Seller’s Warranties shall be deemed modified to reflect Buyer’s actual
knowledge. If Buyer receives an estoppel certificate from any tenant that
complies with the terms of Section 6.4(c), the representations and warranties of
Seller contained in Sections 7.2.5 and 7.2.7 above shall be without further
force or effect with respect to such tenant or Lease as of the date of such
tenant’s estoppel certificate. Notwithstanding anything to the contrary
contained in this Agreement, (i) Seller does not represent or warrant that any
Lease will be in force or effect at Closing, that any tenant will have performed
its obligations under its Lease or that any tenant will not be the subject of
bankruptcy proceedings and (ii) the occurrence after the Effective Date of (1)
any default by a tenant, (2) the failure by a tenant to perform its obligations
under its Lease or (3) the existence of bankruptcy proceedings pertaining to any
tenant shall not affect Buyer’s obligations hereunder in any manner or entitle
Buyer to an abatement of or credit against the Purchase Price or give rise to
any other claim on the part of Buyer.
7.3.2    Breach of Warranties Prior to Closing. If after the expiration of the
Due Diligence Period but prior to the Closing, either Buyer or Seller obtains
actual knowledge that any of the representations or warranties made herein are
untrue, inaccurate or incorrect in any material respect, such party may give the
other party written notice thereof within five (5) Business Days of obtaining
such knowledge (but, in any event, prior to the Closing). In the event of any
breach of a Seller Warranty or a Buyer Warranty of which Buyer or Seller obtains
actual knowledge prior to Closing, the breaching party shall have the right to
cure such misrepresentation or breach and either Buyer or Seller shall be
entitled to a reasonable extension of the Scheduled Closing Date (not to exceed
thirty (30) days) for purposes of permitting the breaching party to have an
opportunity to effect such cure to the extent that such misrepresentation or
breach can be cured by the payment of money. The untruth, inaccuracy or
incorrectness of Seller’s Warranties shall be deemed material for all purposes
of this Agreement only if Buyer’s aggregate damages resulting from the untruth,
inaccuracy or incorrectness of Seller’s Warranties are reasonably estimated to
exceed Seller’s Liability Materiality Threshold. If any of Seller’s Warranties
is untrue, inaccurate or incorrect but Buyer’s aggregate damages resulting
therefrom are not reasonably estimated to exceed Seller’s Liability Materiality
Threshold, then Buyer shall be deemed to waive such misrepresentation or breach
of warranty, and Buyer shall be required to consummate the Transaction with a
reduction of or credit against the Purchase Price in an amount equal to such
damages but not to exceed Seller’s Liability Materiality Threshold.
Notwithstanding anything to the contrary in this Agreement, if a representation
or warranty is not true and correct in all material respects as of the Closing
Date by reason of changed facts or circumstances arising after the Effective
Date which did not arise by reason of a breach of any covenant made by Seller
under this Agreement, then Buyer’s sole remedy in respect thereof shall be as
provided in Section 6.6.
7.3.3    Survival; Limitation on Seller’s Liability. Seller’s Warranties shall
survive the Closing and not be merged therein for a period of one hundred eighty
(180) days following Closing (“Seller’s Warranty Survival Period”), and Seller
shall only be


26

--------------------------------------------------------------------------------





liable to Buyer hereunder for a breach of a Seller’s Warranty with respect to
which Seller receives a written notice of a claim from Buyer on or before the
expiration of Seller’s Warranty Survival Period. Notwithstanding the foregoing,
however, if the Closing occurs, Buyer hereby expressly waives, relinquishes and
releases any rights or remedies available to it at law, in equity, under this
Agreement or otherwise, including, without limitation, any claim against Seller
for damages that Buyer may incur, as the result of any of Seller’s Warranties
being untrue, inaccurate or incorrect if (a) Buyer had actual knowledge that any
Seller’s Warranties were untrue, inaccurate or incorrect at the time of the
Closing, or (b) the untruth, inaccuracy or incorrectness of such Seller’s
Warranties causes damages to Buyer in the aggregate less than Seller’s Liability
Materiality Threshold. To secure the obligations of Seller set forth in this
Section 7.3.3 and any covenants of Seller under this Agreement that survive the
Closing, at Closing, Buyer will hold back an amount equal to Seller’s Liability
Cap (i.e., $652,500) of the Purchase Price (the “Holdback Amount”). The Holdback
Amount shall be deposited and held in escrow in an interest bearing account with
the Escrow Agent during the Seller’s Warranty Survival Period pursuant to an
escrow agreement substantially in the form of Exhibit Q attached hereto (the
“Holdback Escrow Agreement”). Upon expiration of Seller’s Warranty Survival
Period, the then-remaining Holdback Amount, including any interest thereon,
shall be released to Seller; provided, however, that, pursuant to the Holdback
Escrow Agreement, in the event that Buyer has any claims pending for a breach of
Seller’s Warranties, then a portion of the Holdback Amount in an amount equal to
the product of the amount reasonably necessary to satisfy any such pending claim
multiplied by one and one-half shall continue to be held by Escrow Agent pending
resolution of such claim and the balance of the Holdback Amount, including any
interest thereon, shall be disbursed to Seller.
7.3.4    Survival. The provisions of this Section 7.3 shall survive the Closing
(and not be merged therein) or any earlier termination of this Agreement.
ARTICLE VIII - COVENANTS
Section 8.1    Contracts, Title Instruments, and Leases.
(a)    Without Buyer’s prior written consent, between the Effective Date and the
Closing, Seller shall not (i) extend, renew, replace or otherwise modify any
Contract or enter into any new service contract or agreement which would be
binding upon the Buyer or the Property following the Closing, except as
otherwise may be required under the Leases (including, without limitation, new
Leases executed in accordance with this Section 8.1) (collectively, “Permitted
Contracts”), which Seller may enter into, replace or otherwise modify as
reasonably determined by Seller consistent with Seller’s past practices relating
to Contracts, (ii) execute any instrument which affects title to the Property,
or (iii) enter into any new Lease or modify any Lease (except pursuant to the
exercise by a tenant of a renewal, extension or expansion option or other right
contained in such tenant’s Lease). For any Contract, Lease or other instrument
which requires Buyer’s consent under this Section 8.1(a), Seller shall furnish
Buyer with a copy of the proposed agreement which shall contain such information
reasonably necessary to enable Buyer to make informed decisions with respect to
the advisability of the proposed transaction. If Buyer fails to object in
writing to any such agreement within five (5) Business Days after receipt
thereof, Buyer shall be deemed to have approved the


27

--------------------------------------------------------------------------------





terms of the proposed transaction. Buyer’s consent shall not be unreasonably
withheld, conditioned or delayed with respect to any such agreement that is
proposed prior to the expiration of the Due Diligence Period. Buyer, in its sole
and absolute discretion, shall be entitled to grant or withhold its consent with
respect to any such agreement or transaction that is proposed between the
expiration of the Due Diligence Period and the Closing, or at any time between
the Effective Date and the Closing for any instrument which affects title to the
Property.
(b)    Notwithstanding the foregoing terms of this section, if any Lease
requires that the landlord’s consent be given under the applicable circumstances
(or not be unreasonably withheld, conditioned or delayed), then Buyer shall be
held to the same standard of approval.
(c)    Between the Effective Date and the expiration of the Due Diligence
Period, Seller shall be entitled to enforce any rights or remedies of the
landlord under any Lease, including without limitation, to apply all or any
portion of any security deposits then held by Seller toward any loss or damage
incurred by Seller by reason of any defaults by tenants; provided that Seller
provides Buyer with written notice of any action. From and after the expiration
of the Due Diligence Period, without Buyer’s prior written consent (in its sole
and absolute discretion), Seller shall not enforce any rights or remedies of the
landlord under any Lease, including without limitation, to apply all or any
portion of any security deposits then held by Seller toward any loss or damage
incurred by Seller by reason of any defaults by tenants.
(d)    With respect to any security deposits which are letters of credit, at
Closing, Seller shall execute and deliver to Buyer such instruments as the
issuers of such letters of credit shall reasonably require in order to cause the
named beneficiary under such letter of credit to be changed to Buyer (it being
acknowledged and agreed that receipt of changed letters of credit naming Buyer
as beneficiary shall not be closing requirement hereunder). Seller shall have no
obligation to transfer to Buyer any letters of credit which are not, by their
terms, transferable. Seller shall be liable for payment of any fees imposed by
the issuer of any letter of credit to be transferred. The provisions of this
section shall survive the Closing and not be merged therein.
(e)    On or before the Closing, Seller shall terminate the property management
and leasing agreements currently in effect with Seller’s Property Manager
respect to the Property at the sole cost and expense of Seller. In addition, if
Buyer requests in writing prior to the expiration of the Due Diligence Period to
have any Terminable Contracts terminated, Seller shall cause such Terminable
Contracts to be terminated at Seller’s sole cost and expense. If Buyer requests
that any Terminable Contract be terminated in accordance with this Section
8.1(e), such Terminable Contract shall not be deemed included within the
definition of Contracts being assigned to Buyer at Closing pursuant to the
Assignment Agreement. At Closing, Seller shall assign and Buyer shall assume all
of Seller’s rights and, to the extent first arising from and after the Closing,
obligations under any Terminable Contracts which Buyer does not timely request
to be terminated in accordance with this Section 8.1(e), and under all
Non-Terminable Contracts, in each case, in accordance with the terms of this
Agreement and the Assignment Agreement, provided that in no event shall Seller
have any obligation to


28

--------------------------------------------------------------------------------





obtain the consent of any other party to any Contract to the assignment of such
Contract to Buyer.
Section 8.2    Maintenance of Property. Except to the extent Seller is relieved
of such obligations by Article X, between the Effective Date and the Closing,
Seller shall operate and maintain the Property in a manner consistent with
Seller’s past practices with respect to the Property; provided, however, except
as expressly provided in this Agreement, Seller shall not be obligated to
perform any capital improvements or any deferred maintenance repairs. Buyer
hereby agrees that, except as expressly provided in this Agreement or for
breaches of this Section 8.2, Buyer, shall accept the Property subject to, and
Seller shall have no obligation to cure, (a) any violations of Laws, or (b) any
physical conditions which would give rise to violations of Laws, whether the
same now exist or arise prior to Closing. Between the Effective Date and the
Closing, Seller will promptly advise Buyer of any written notice Seller receives
after the Effective Date from any governmental authority of the violation of any
Laws regulating the condition or use of the Property.
Section 8.3    Brokers. Seller and Buyer expressly acknowledge that Seller’s
Broker has acted as the exclusive broker with respect to the Transaction and
with respect to this Agreement. Seller shall pay any brokerage commission due to
Seller’s Broker in accordance with the separate agreement between Seller and
Seller’s Broker. Seller agrees to hold Buyer harmless and indemnify Buyer from
and against any and all Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) suffered or incurred by Buyer as a result of any
claims by Seller’s Broker or any other party claiming to have represented Seller
as broker in connection with the Transaction. Buyer agrees to hold Seller
harmless and indemnify Seller from and against any and all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) suffered or
incurred by Seller as a result of any claims by any party claiming to have
represented Buyer as broker in connection with the Transaction. The provisions
of this section shall survive the Closing (and not be merged therein) or the
earlier termination of this Agreement.
Section 8.4    Tax Protests; Tax Refunds and Credits. Seller may file and/or
prosecute an application for the reduction of the assessed valuation of the
Property or any portion thereof for real estate taxes and/or assessed value
attributable to the calendar year 2017, or a refund of real estate taxes
previously paid and attributable to the calendar year 2016 and prior years (a
“Tax Certiorari Proceeding”) to the City of Chicago, Illinois Seller shall not
file and/or prosecute any such Tax Certiorari Proceeding for any taxes and/or
assessed value of the Property attributable the calendar year after the year in
which the Closing shall occur or any subsequent year. Seller shall have the
right to withdraw, settle or otherwise compromise Tax Certiorari Proceedings
affecting real estate taxes assessed against the Property (i) for any taxes
payable in any period prior to the calendar year in which the Closing shall
occur without the prior consent of Buyer (provided that any such settlement
shall not have any adverse impact on real estate taxes payable in the calendar
year in which the Closing occurs or any calendar year thereafter), and (ii) for
the any taxes payable in the calendar year in which the Closing shall occur or
any calendar year thereafter, provided Buyer shall have consented with respect
thereto, which consent shall not be unreasonably withheld, conditioned or
delayed and which consent shall be deemed granted in the event that Buyer fails
to respond to a written request for its consent within ten (10) Business Days of
Buyer’s receipt of a written request for such consent. The amount of any tax
refunds (net of attorneys’ fees and other costs of obtaining such tax refunds)
with respect to any portion of the Property for the calendar year in which the
Apportionment Time occurs shall be apportioned between Seller and Buyer as of
the


29

--------------------------------------------------------------------------------





Apportionment Time with a prior allocation of the portion thereof which must be
returned to tenants pursuant to the terms of the Leases. Seller hereby agrees to
be responsible for the return of such refund to such tenants for the period up
to and including the date prior to the Closing Date and Buyer hereby agrees to
be responsible for the return of such refunds attributable to the period from
and after the Closing Date to the extent any such amount is paid to Buyer. All
refunds, credits or other benefits applicable to any period prior to the
calendar year in which the Closing shall occur shall belong solely to Seller
(and Buyer shall have no interest therein) and, if the same shall be paid to
Buyer or anyone acting on behalf of Buyer, same shall be paid to Seller within
thirty (30) days following receipt thereof. The provisions of this Section 8.4
shall survive the Closing.
Section 8.5    Publicity. Seller and Buyer each hereby covenant and agree that
(a) prior to the Closing, neither Seller nor Buyer shall issue any press release
or similar public statement with respect to the Transaction or this Agreement (a
“Press Release”) without the prior consent of the other, except to the extent
required by applicable Law, and (b) after the Closing, any Press Release issued
by either Seller or Buyer shall be subject to the review and approval of both
parties (which approval shall not be unreasonably withheld, conditioned or
delayed and such response shall be provided within two (2) Business Days after
submission of a draft of the Press Release to the other party for review),
except to the extent required by applicable Law. If either Seller or Buyer is
required by applicable Law to issue a Press Release, such party shall, at least
two (2) Business Days prior to the issuance of the same, deliver a copy of the
proposed Press Release to the other party for its review. The provisions of this
section shall survive the Closing (and not be merged therein) or the earlier
termination of this Agreement.
Section 8.6    Confidentiality.
(a)    Buyer shall hold, and shall instruct each of the other Buyer’s
Representatives and any prospective investors in and/or lender’s to Buyer to
hold in strict confidence and not disclose to any other person without the prior
written consent of Seller: (i) the terms of the Agreement, (ii) unless and until
the Closing occurs, any of the information in respect of the Property delivered
or made available to any Buyer’s Representatives, and (iii) the identity of any
direct or indirect owner of any beneficial interest in Seller. In the event the
Closing does not occur or this Agreement is terminated, Buyer shall, upon
Seller’s written request, promptly return to Seller, or destroy, all copies of
documents containing any of such information without retaining any copy thereof
or extract therefrom except for legal or compliance purposes. Notwithstanding
anything to the contrary hereinabove set forth, Buyer (or any entity for which
Buyer now or hereafter acts as the investment advisor) may disclose such
information relating to thus Agreement or the Property (x) on a need-to-know
basis to its employees, agents, consultants and members of professional firms
serving it or potential lenders or investors, (y) as required by law or any
governmental agency may require in order to comply with applicable laws or court
order (including, but not limited to, (1) to any due diligence representatives
and/or consultants that are engaged by, work for or are acting on behalf of, any
securities dealers and/or broker dealers evaluating Buyer (or any entity for
which Buyer now or hereafter acts as the investment advisor), (2) in connection
with any filings (including any amendment or supplement to any S-11 filing) with
governmental agencies (including the SEC) by Buyer (or any entity for which
Buyer now or hereafter acts as the investment advisor), and (3) to any
broker/dealers in Buyer’s (or any entity for which Buyer now or hereafter acts
as the investment advisor) broker/dealer


30

--------------------------------------------------------------------------------





network and any of the investors in any entity for which Buyer now or hereafter
acts as the investment advisor), and (z) to the extent that such information is
a matter of public record. Buyer hereby agrees to indemnify, defend, and hold
each of the Seller Parties free and harmless from and against any and all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
arising out of or resulting from the breach of the terms of this section.
(b)     The provisions of this section shall survive the Closing (and not be
merged therein) or earlier termination of this Agreement.
Section 8.7    Approved Estoppels and SNDAs.
(a)    Seller covenants and agrees that (i) Seller shall prepare, or cause to be
prepared, and deliver to Buyer for review and approval, within five (5) business
days after the Effective Date, the estoppel certificates Seller intends to
deliver to the tenants (“Prepared Estoppels”), which shall be based on the form
of estoppel certificate attached hereto as Exhibit J, and (ii) Seller shall
remit, or cause to be remitted, the Prepared Estoppels to all the tenants of the
Property for signature within three (3) business days following Buyer’s notice
to Seller that Buyer has approved the Prepared Estoppels (which notice shall set
forth any required corrections). If Buyer fails to notify Seller of its approval
of, or any changes to, the Prepared Estoppels it receives from Seller for
approval within three (3) business days following Buyer’s receipt of the same,
Buyer shall be deemed to have approved the form of such Prepared Estoppels and
Seller shall forward such Prepared Estoppels to all the tenants of the Property.
Estoppel certificates prepared by Seller and approved (or deemed approved) by
Buyer as provided above are hereinafter referred to, collectively, as “Approved
Estoppels”.
(b)    Seller agrees that upon the request of Buyer, Seller shall deliver to
tenants of the Property the form of subordination, non-disturbance and
attornment agreement required by Buyer’s lender (“SNDAs”) and shall request that
such tenants execute and return the SNDAs prior to Closing; provided, however,
that it shall not be a condition to Closing that Seller deliver to Buyer the
executed SNDAs and Seller’s failure to deliver the executed SNDAs to Buyer shall
not constitute a default by Seller under this Agreement.
ARTICLE IX - FAILURE TO CLOSE
Section 9.1    Failure to Close by Buyer. If Buyer fails to purchase the
Property when it is obligated to do so under this Agreement, then Seller shall
have the right to (a) terminate this Agreement by written notice to Buyer,
promptly after which the Deposit shall be paid to Seller as liquidated damages
and, thereafter, the parties shall have no further rights or obligations
hereunder except for obligations which expressly survive the termination of this
Agreement, or (b) waive the default or breach and proceed to close the
Transaction. Seller and Buyer have discussed the possible consequences to Seller
in the event that the Closing does not occur by reason of any of the events
described in this section. The parties agree that it would be impractical or
extremely difficult to determine the actual damages to Seller in such event and
that a reasonable estimate of such damages is an amount equal to the Deposit.
Notwithstanding anything to the contrary set forth in this Section 9.1, in the
event of Buyer’s default or a termination of this Agreement, Seller


31

--------------------------------------------------------------------------------





shall have all remedies available at law or in equity in the event Buyer or any
party related or affiliated with Buyer is asserting any claims that enjoins or
restricts Seller’s ability to sell or transfer the Property.
Section 9.2    Failure to Close Due to Seller. If, on or before the Scheduled
Closing Date, Seller is in default of any of its material obligations hereunder,
or any of Seller’s Warranties are, in the aggregate, untrue, inaccurate or
incorrect in any material respect and Buyer’s aggregate damages resulting from
the untruth, inaccuracy or incorrectness of Seller’s Warranties are reasonably
estimated by Buyer to exceed Seller’s Liability Materiality Threshold, and any
such circumstance described in this sentence continues for five (5) Business
Days after written notice delivered to Seller from Buyer (which written notice
shall detail such default or breach), then Buyer shall have the right to elect,
as its sole and exclusive remedy, to (a) terminate this Agreement by written
notice to Seller, promptly after which the Deposit shall be returned to Buyer,
Seller shall reimburse Buyer for all of Buyer’s actual third party out-of-pocket
costs and expenses incurred by Buyer in negotiating this Agreement and
performing its due diligence investigations hereunder in an amount not to exceed
$50,000 in the aggregate, and, thereafter, the parties shall have no further
rights or obligations hereunder except for obligations which expressly survive
the termination of this Agreement, or (b) waive the default or breach and
proceed to close the Transaction, or (c) seek specific performance of this
Agreement by Seller. As a condition precedent to Buyer exercising any right it
may have to bring an action for specific performance hereunder, Buyer must
commence such an action within sixty (60) days after the occurrence of Seller’s
default. Buyer agrees that its failure to timely commence such an action for
specific performance within such sixty (60) day period shall be deemed a waiver
by it of its right to commence an action for specific performance as well as a
waiver by it of any right it may have to file or record a notice of lis pendens
or notice of pendency of action or similar notice against any portion of the
Property.
Section 9.3    Indemnity Obligations. Notwithstanding any provision in this
Agreement to the contrary, in no event shall the provisions of this Article IX
limit the rights of either party against the other party due to the other
party’s obligation to indemnify such party in accordance with this Agreement or
the damages recoverable pursuant to such indemnification obligations. This
Section 9.3 shall survive the Closing (and not be merged therein) or the earlier
termination of this Agreement.
ARTICLE X - CASUALTY/CONDEMNATION
Section 10.1    Right to Terminate. If, after the Effective Date, (a) any
portion of the Property is taken by condemnation or eminent domain (or is the
subject of a pending taking), or (b) any portion of the Property is damaged or
destroyed (excluding routine wear and tear and damage caused by any Buyer’s
Representative), Seller shall notify Buyer in writing of such fact promptly
after obtaining knowledge thereof. If the Property is the subject of a Major
Casualty/Condemnation (as hereinafter defined) that occurs after the Effective
Date, Buyer shall have the right to terminate this Agreement by giving written
notice to Seller no later than ten (10) Business Days after Buyer’s receipt of
Seller’s notice, and the Scheduled Closing Date shall be extended, if necessary,
to provide sufficient time for Buyer to make such election. The failure by Buyer
to terminate this Agreement within such ten (10) Business Day period shall be
deemed an election not to terminate this Agreement. If this Agreement is
terminated pursuant to this section, the Deposit shall be returned to Buyer and,
thereafter, the parties shall have no further rights or obligations hereunder
except for obligations which expressly survive the termination of this


32

--------------------------------------------------------------------------------





Agreement. For the purposes of this Agreement, “Major Casualty/Condemnation”
shall mean any casualty, condemnation proceedings, or eminent domain proceedings
if (i) the portion of the Property that is the subject of such casualty or such
condemnation or eminent domain proceedings has a value in excess of seven and
one-half percent (7.5%) of the Purchase Price, in the estimate of an architect
or contractor selected by Seller and reasonably acceptable to Buyer, (ii) any
casualty is an uninsured casualty and Seller, in its sole and absolute
discretion, does not elect to cause the damage to be repaired or restored or
give Buyer a credit at Closing for such repair or restoration, (iii) the damage,
destruction or condemnation materially impairs access to the Property, (iv) the
damage, destruction or condemnation results in the Property materially violating
any Laws or failing to comply with zoning or any covenants, conditions or
restrictions affecting the Property, or (v) the damage, destruction or
condemnation entitles any tenant listed in clauses (i)-(viii) of the definition
of Required Tenants to terminate its Lease or entitles any tenant to abate rent
in excess of $10,000 and Seller has not agreed (with no obligation to do so) to
provide Buyer a credit in the amount of such rent abatement.
Section 10.2    Allocation of Proceeds and Awards. If a condemnation or casualty
occurs after the Effective Date and this Agreement is not terminated as
permitted pursuant to the terms of Section 10.1, then this Agreement shall
remain in full force and effect, Buyer shall acquire the remainder of the
Property upon the terms set forth herein. Any awards or proceeds from the
condemning authority or Seller’s insurance company, as the case may be (the
“Casualty/Condemnation Proceeds”) shall be allocated between Buyer and Seller as
follows: (a) Seller shall be entitled to be reimbursed from the
Casualty/Condemnation Proceeds for (i) all costs, expenses and fees, including
reasonable attorneys’ fees, expenses and disbursements, incurred by Seller in
connection with negotiating the settlement of such award or proceeds,
(ii) proceeds of any rental loss, business interruption or similar insurance, or
other compensation or loss of use, that are allocable to the period prior to the
Closing Date, and (iii) the reasonable and actual costs incurred by Seller in
physically stabilizing the Property following a casualty (the nature of which
restoration or repairs, but not the right of Seller to effect such restoration
or repairs, shall be subject to the approval of Buyer, which approval shall not
be unreasonably withheld, conditioned or delayed; provided, however, that such
approval shall not be required in connection with immediate repairs needed in
connection with an emergency); and (b) Buyer shall be entitled to (i) the
balance of the Casualty/Condemnation Proceeds, and (ii) a credit from Seller
equal to Seller’s deductible with respect to a casualty, if the same is an
insured casualty.
Section 10.3    Insurance. Seller shall maintain the property insurance coverage
currently in effect for the Property, or comparable coverage, through the
Closing Date.
Section 10.4    Waiver. The provisions of this Article X supersede the
provisions of any applicable Laws with respect to the subject matter of this
Article X.
ARTICLE XI - MISCELLANEOUS
Section 11.1    Buyer’s Assignment.
(a)    Buyer shall not, in whole or in part, assign this Agreement or its rights
or obligations hereunder without the prior written consent of Seller, which
consent Seller may grant or withhold in its sole and absolute discretion, and
any such attempted assignment shall be null and void ab initio. Any transfer,
directly or indirectly, of any


33

--------------------------------------------------------------------------------





stock, partnership interest or other ownership interest in Buyer shall
constitute an assignment of this Agreement; provided, however, the foregoing
shall not be construed to prohibit the transfer of stock in a publicly traded
company. Notwithstanding the foregoing, Buyer shall have the right, without the
necessity of obtaining Seller’s consent but with prior written notice to Seller
not less than ten (10) business days in advance of the Closing Date, to assign
its right, title and interest in and to this Agreement to an entity wholly owned
(directly or indirectly) by an entity for which KBS Capital Advisors LLC acts as
the investment advisor at the Closing Date.
(b)    In the event Buyer intends to assign its rights hereunder, Buyer shall
deliver to Seller written notice of its request at least ten (10) Business Days
prior to the Scheduled Closing Date, which notice shall include the legal name
and structure of the proposed assignee. Notwithstanding any provision in this
Agreement to the contrary:
(i)    Any permitted assignment by Buyer shall not relieve Buyer of any of its
obligations and liabilities hereunder, nor shall any such assignment alter,
impair or relieve such assignee from the waivers, acknowledgements and
agreements of Buyer set forth herein, including those set forth in Section 4.2,
Article VII and Article VIII, all of which will be binding upon any assignee of
Buyer. If Seller approves a proposed assignment (or is deemed to have approved a
proposed assignment), Buyer and the proposed assignee shall execute an
assignment and assumption of this Agreement pursuant to which Buyer’s
obligations under this Agreement are expressly assumed by such assignee and
Buyer and assignee affirm their joint and several liability under this
Agreement.
(ii)    No transfer by Buyer of any interest in this Agreement and no transfers
of direct or indirect interests in Buyer shall be permitted if the same would
cause the representations and warranties made in Section 7.1 to be untrue,
inaccurate or incomplete and Buyer covenants to reasonably cooperate with
Seller’s requests to provide any documentation reasonably necessary for Seller
to verify that such representations and warranties are true, accurate and
complete at all times prior to Closing. If Buyer fails to provide the requested
documentation to Seller at least ten (10) Business Days prior to the Scheduled
Closing Date, then both Buyer and Seller shall have the right, at their
election, to postpone the Scheduled Closing Date for a reasonable period until
such verification has been made.
Section 11.2    Survival/Merger. Except for the provisions of this Agreement
which are explicitly stated to survive the Closing, (a) none of the terms of
this Agreement shall survive the Closing, and (b) the delivery of the Purchase
Price, the Deed and the other Closing Documents and the acceptance thereof shall
effect a merger, and be deemed the full performance and discharge of every
obligation on the part of Buyer and Seller to be performed hereunder.
Section 11.3    Integration; Waiver. This Agreement, together with the Access
Agreement, embodies and constitutes the entire understanding between the parties
with respect to the Transaction and all prior agreements, understandings,
representations and statements, oral or written, are merged into this Agreement
and the Access Agreement. Neither this Agreement nor


34

--------------------------------------------------------------------------------





any provision hereof may be waived, modified, amended, discharged or terminated
except by an instrument signed by the party against whom the enforcement of such
waiver, modification, amendment, discharge or termination is sought, and then
only to the extent set forth in such instrument. No waiver by either party
hereto of any failure or refusal by the other party to comply with its
obligations hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply.
Section 11.4    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Illinois.
Section 11.5    Captions Not Binding; Exhibits. The captions in this Agreement
are inserted for reference only and in no way limit the scope or intent of this
Agreement or of any of the provisions hereof. All Exhibits attached hereto shall
be incorporated by reference as if set out herein in full.
Section 11.6    Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
Section 11.7    Severability. If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.
Section 11.8    Notices. Any notices or other communications under this
Agreement must be in writing, and shall be deemed duly given or made at the time
and on the date when received by e-mail transmittal of .pdf files or similar
electronic means or when personally delivered as shown on a receipt therefor
(which shall include delivery by a nationally recognized overnight delivery
service) to the address for each party set forth below. Any party, by written
notice to the other in the manner herein provided, may designate an address
different from that set forth below. Notice by either party under this Agreement
may be given by counsel to such party.


IF TO BUYER:


c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attention: Ken Robertson and Brett Merz
E-mail: krobertson@kbs.com; bmerz@kbs.com
Telephone: (949) 417-6502; (949) 417-6545







35

--------------------------------------------------------------------------------





COPY TO:


James Chiboucas, Esq.
Vice Chairman and Chief Legal Officer
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
E-mail: jchiboucas@kbs.com
Telephone: (949) 417-6555


and


Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, CA 92612
Attention: L. Bruce Fischer and Craig Glorioso
E-mail: fischerb@gtlaw.com; gloriosoc@gtlaw.com
Telephone: (949) 732-6670; (949) 732-6665


IF TO SELLER:


213 W Institute Owner LLC
c/o Alcion Real Estate Partners Master Fund III, L.P.
One Post Office Square, Suite 3150
Boston, Massachusetts 02109
Attention: Eugene DelFavero and Kristopher Galletta
Telephone #: (617) 603-1040; (617) 603-1004
E-mail Address: gdelfavero@alcionventures.com;
kgalletta@alcionventures.com


and


c/o Ameritus LLC
205 W. Wacker Drive, Suite 1300
Chicago, Illinois 60606
Attention: Jeb Scherb
Telephone #: (312) 332-9920
E-mail Address: jscherb@askameritus.com


 
COPY TO:


Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention: Kristen P. Tassone, Esq.
Telephone #: (617) 570-8161
Email Address: ktassone@goodwinlaw.com







36

--------------------------------------------------------------------------------





Section 11.9    Counterparts; Electronic Signatures. This Agreement may be
executed in counterparts, each of which shall be an original and all of which
counterparts taken together shall constitute one and the same agreement.
Signatures to this Agreement transmitted by electronic means shall be valid and
effective to bind the party so signing. Each party agrees to promptly deliver an
execution original to this Agreement with its actual signature to the other
party, but a failure to do so shall not affect the enforceability of this
Agreement.
Section 11.10    No Recordation. Seller and Buyer each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded and Buyer agrees
(a) not to file any notice of pendency or other instrument against the Property
or any portion thereof in connection herewith, and (b) to indemnify Seller
against all Liabilities (including reasonable attorneys’ fees, expenses and
disbursements) incurred by Seller by reason of the filing by Buyer of such
notice of pendency or other instrument. Notwithstanding the foregoing, if the
same is permitted pursuant to applicable Laws, Buyer shall be entitled to record
a notice of lis pendens if Buyer is entitled to seek (and is actually seeking)
specific performance of this Agreement by Seller in accordance with the terms of
Section 9.2.
Section 11.11    Additional Agreements; Further Assurances. Each of the parties
hereto shall execute and deliver such documents as the other party shall
reasonably request in order to consummate and make effective the Transaction;
provided, however, the execution and delivery of such documents shall not result
in any additional liability or cost to the executing party.
Section 11.12    Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
any modification hereof or any of the Closing Documents.
Section 11.13    Time of Essence. Time is of the essence with respect to the
Closing and all of the provisions of this Agreement.
Section 11.14    JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS
RELATING TO THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF
BUYER AND SELLER HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (A) SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF THE STATE OF ILLINOIS, AND
(B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF
ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT SUCH
PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE
RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE
CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION OF THIS
AGREEMENT.
Section 11.15    WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN
ANY PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE
PROPERTY OR THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF
THIS SECTION SHALL


37

--------------------------------------------------------------------------------





SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION OF
THIS AGREEMENT.
Section 11.16    RELEASES. WITH RESPECT TO ANY RELEASE SET FORTH IN THIS
AGREEMENT RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS, THE PARTIES HERETO HEREBY
ACKNOWLEDGE THAT SUCH WAIVER AND RELEASE IS MADE WITH THE ADVICE OF COUNSEL AND
WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CONSEQUENCES AND EFFECTS OF SUCH
RELEASE.
Section 11.17    Exculpation. Buyer agrees that it shall look solely to the
Seller, subject to the limitations set forth in Section 4.3, and not to the
members, managers, directors, officers, employees, shareholders, partners or
agents of any Seller or any other person, partnership, corporation or trust, as
principal of any Seller or otherwise, and whether disclosed or undisclosed for
the performance of any of the covenants or other Agreements contained hereto, to
enforce its rights hereunder or in connection with this Agreement or the
transactions contemplated hereby, and that none of the members, managers,
directors, officers, employees, shareholders, partners or agents of any Seller
or any other person, partnership, corporation or trust, as principal of any
Seller or otherwise, and whether disclosed or undisclosed, shall have any
personal obligation or liability hereunder, and Buyer shall not sue nor
otherwise seek to assert any claim or enforce any of its rights hereunder
against such party. Without limiting the generality of the foregoing provisions
of this Section 11.17, Buyer hereby unconditionally and irrevocably waives any
and all claims and causes of action of any nature whatsoever it may now or
hereafter have against such parties other than claims against a Seller, which
shall be subject to the limitations set forth in Section 4.3, and hereby
unconditionally and irrevocably releases and discharges such parties from any
and all liability whatsoever which may now or hereafter accrue in favor of Buyer
or its successors and/or assigns against such party, in connection with or
arising out of this Agreement or the transactions contemplated hereby. The
provisions of this Section 11.17 shall survive the Closing.
Section 11.18    Extension Rights. Notwithstanding anything stated to the
contrary contained in this Agreement, the cumulative effect of the exercise of
any and all rights granted to Buyer and/or Seller in this Agreement to extend
the Scheduled Closing Date shall not exceed thirty (30) days in the aggregate.


[Remainder of page intentionally blank]






38

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as an instrument under seal to be effective as of the Effective Date.
SELLER:


213 W INSTITUTE OWNER LLC, a Delaware limited
liability company




By:
/s/ Eugene F. DelFavero

Name:
Eugene F. DelFavero

Title:
Authorized Signatory



218-224 W CHICAGO OWNER LLC, a Delaware limited liability company




By:
/s/ Eugene F. DelFavero

Name:
Eugene F. DelFavero

Title:
Authorized Signatory





[Signatures continue on next page.]


Signature Page to Purchase and Sale Agreement


ACTIVE/91675689.15

--------------------------------------------------------------------------------









BUYER:
    
KBSGI 213 WEST INSTITUTE PLACE, LLC,
a Delaware limited liability company


By:
KBSGI REIT ACQUISITION V, LLC,

a Delaware limited liability company,
its sole member


By:
KBSGI REIT PROPERTIES, LLC,

a Delaware limited liability company,
its sole member


By:
KBS GROWTH & INCOME LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member


By:
KBS GROWTH & INCOME REIT, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer




Signature Page to Purchase and Sale Agreement


ACTIVE/91675689.15

--------------------------------------------------------------------------------





AGREEMENT OF ESCROW AGENT
The undersigned has executed this Agreement solely to confirm its agreement to
hold the Escrow Deposits in escrow in accordance with the provisions and
otherwise comply with the provisions of Exhibit C to this Agreement.
In Witness Whereof, the undersigned has executed this Agreement as of August 29,
2017.


COMMONWEALTH LAND TITLE INSURANCE COMPANY




By:
/s/ J. Eaton

Name:
J. Eaton

Title:
V.P

 


Signature Page to Purchase and Sale Agreement


ACTIVE/91675689.15

--------------------------------------------------------------------------------






EXHIBIT A-1


LEGAL DESCRIPTION OF 213 W INSTITUTE REAL PROPERTY


LOTS 6 TO 13, INCLUSIVE, IN BLOCK 34 IN JOHNSTON, ROBERTS AND STORR’S ADDITION
TO CHICAGO, BEING A SUBDIVISION IN THE WEST ½ OF THE SOUTHEAST ¼ OF SECTION 4,
TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS.




Property Address: 213 W. Institute Place, Chicago, IL 60610
Tax number: 17-04-446-001-0000


Exhibit A, Page 1

--------------------------------------------------------------------------------





EXHIBIT A-1


LEGAL DESCRIPTION OF 218-224 W CHICAGO REAL PROPERTY


LOTS 18, 19, 20 AND 21, IN SANFORD’S SUBDIVISION OF BLOCK 34 IN JOHNSTON,
ROBERTS AND STORR’S ADDITION TO CHICAGO, BEING A SUBDIVISION IN THE WEST ½ OF
THE SOUTHEAST ¼ OF SECTION 4, TOWNSHIP 39 NORTH, RANGE 14, EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
Property Address: 218-224 W. Chicago Avenue, Chicago, IL 60610
TAX NUMBERS: 17-04-446-010-0000; 17-04-446-011-0000






Exhibit A, Page 2

--------------------------------------------------------------------------------






EXHIBIT B


LIST OF CONTRACTS




 
Constellation - Fixed Gas Pricing *
11/2/2015
Constellation - Gas Agreement *
10/30/2015
Agera - Energy Contract *
10/6/2015
Crescent – Dayporter
10/10/2016
Finn Landscape - snow removal
11/29/2016
Fox Valley Fire & Safety – fire panel
4/4/2017
Goby - SeaSuite (sustainability) *
4/12/2015
HomeComfort - HVAC
10/12/2016
Kings III – elevator phone monitor
3/20/2015
Lakeshore - Waste contract *
3/25/2015
Sonitrol – Bldg Access Security
3/17/2015
Standard Parking – P Lot Management *
7/22/2013
Suburban Elevator - Freight Maintenance
July 2013


Suburban Elevator - Passenger Maintenance
7/30/2013


The above contracts marked with * are designated “Non-Terminable Contracts” for
purposes of this Agreement.
 









Exhibit B, Page 1

--------------------------------------------------------------------------------






EXHIBIT C


ESCROW PROVISIONS




The Deposit and any other sums (including, without limitation, any interest
earned thereon) which the parties agree shall be held in escrow (herein
collectively called the “Escrow Deposits”), shall be held by the Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:
Upon the written request of both Buyer and Seller, the Escrow Agent shall invest
the Escrow Deposits in a financial institution money market account (FMMA).
Because Escrow Agent is not itself a bank, it may commingle the Escrow Deposits
with other escrow deposits in a trust account in order to facilitate placing the
Escrow Deposits in a segregated interest bearing account and to disburse the
Escrow Deposits once they have been removed from such segregated interest
bearing account in accordance with the terms of this Agreement, but shall not
otherwise commingle the Escrow Deposits with any funds of the Escrow Agent or
others.
Notwithstanding any provision herein to the contrary, if Buyer duly terminates
this Agreement at any time prior to the expiration of the Due Diligence Period,
Escrow Agent shall deliver the Escrow Deposits to Buyer and Escrow Agent shall
notify Seller in the event of such disbursement.
After the expiration of the Due Diligence Period, if for any reason the Closing
does not occur and either party makes a written demand upon the Escrow Agent for
payment of the Escrow Deposits, the Escrow Agent shall give written notice to
the other party of such demand. If the Escrow Agent does not receive a written
objection from the other party to the proposed payment within ten (10) days
after the giving of such notice, the Escrow Agent is hereby authorized to make
such payment to the initially demanding party. If the Escrow Agent receives such
written objection within such period, the Escrow Agent shall continue to hold
such amount until otherwise directed by written instructions signed by Seller
and Buyer or a final judgment of a court of competent jurisdiction.
If the Closing occurs, the Escrow Agent shall deliver the Escrow Deposits to, or
upon the instructions of, Seller on the Closing Date.
The parties acknowledge that the Escrow Agent is acting solely as a stakeholder
at their request and for their convenience, that the Escrow Agent shall not be
deemed to be the agent of either of the parties, and that the Escrow Agent shall
not be liable to either of the parties for any action or omission on its part
taken or made in good faith, and not in disregard of this Agreement, but shall
be liable for any Liabilities (including, without limitation, reasonable
attorneys’ fees, expenses and disbursements) incurred by Seller or Buyer
resulting from actions or omissions taken or made by the Escrow Agent in bad
faith, in disregard of this Agreement or involving gross negligence on the part
of the Escrow Agent. Seller and Buyer shall jointly and severally indemnify and
hold the Escrow Agent harmless from and against all Liabilities (including,
without limitation, reasonable attorneys’ fees, expenses and disbursements)
incurred in connection with the performance of the Escrow Agent’s duties
hereunder, except with respect


Exhibit C, Page 1

--------------------------------------------------------------------------------





to actions or omissions taken or made by the Escrow Agent in bad faith, in
disregard of this Agreement or involving gross negligence on the part of the
Escrow Agent.
Buyer shall pay any income taxes on any interest earned on the Escrow Deposits.
Section 6045(e) of the United States Internal Revenue Code and the regulations
promulgated thereunder (herein collectively called the “Reporting Requirements”)
require an information return to be made to the United States Internal Revenue
Service, and a statement to be furnished to Seller, in connection with the
Transaction. Escrow Agent is either (x) the person responsible for closing the
Transaction (as described in the Reporting Requirements) or (y) the disbursing
title or escrow company that is most significant in terms of gross proceeds
disbursed in connection with the Transaction (as described in the Reporting
Requirements). Accordingly:
(a)    Escrow Agent is hereby designated as the “Reporting Person” (as defined
in the Reporting Requirements) for the Transaction. Escrow Agent shall perform
all duties that are required by the Reporting Requirements to be performed by
the Reporting Person for the Transaction.
(b)    Seller and Buyer shall furnish to Escrow Agent, in a timely manner, any
information requested by Escrow Agent and necessary for Escrow Agent to perform
its duties as Reporting Person for the Transaction.
(c)    Escrow Agent hereby requests Seller to furnish to Escrow Agent Seller’s
correct taxpayer identification number. Seller acknowledges that any failure by
Seller to provide Escrow Agent with Seller’s correct taxpayer identification
number may subject Seller to civil or criminal penalties imposed by Law.
Accordingly, Seller hereby certifies to Escrow Agent, under penalties of
perjury, that the correct taxpayer identification number for 213 W Institute
Owner LLC is 61-1753186 and the correct taxpayer identification number for
218-224 W Chicago Owner LLC is 30-0869609.
8.    Each of the parties hereto shall retain this Agreement for a period of
four (4) years following the calendar year during which Closing occurs.
9.    The Escrow Agent shall be entitled to rely upon the authenticity of any
signature and the genuineness and validity of any writing received by Escrow
Agent relating to this Escrow Agreement. Escrow Agent may rely upon any oral
identification of a party notifying Escrow Agent orally as to matters relating
to this Agreement if such oral notification is permitted hereunder. Escrow Agent
is not responsible for the nature, content, validity or enforceability of any of
the escrow documents except for those documents prepared by Escrow Agent.
10.    In the event of any disagreement between the parties hereto resulting in
conflicting instructions to, or adverse claims or demands upon the Escrow Agent
with respect to the release of the escrow funds or the escrow documents, the
Escrow Agent may refuse to comply with any such instruction, claim or demand so
long as such disagreement shall continue and in so refusing the Escrow Agent
shall not release the escrow funds or the escrow documents. The Escrow Agent
shall not be, or become liable in any way for its failure or refusal to comply
with any such conflicting instructions or adverse claims or demands and it shall
be entitled to continue to refrain from acting until such conflicting
instructions or adverse claims or demands (a) shall have been adjusted by
agreement and it shall have been notified in writing thereof by


Exhibit C, Page 2

--------------------------------------------------------------------------------





the parties hereto or (b) shall have finally been determined in a court of
competent jurisdiction. Buyer and Seller further agree to indemnify Escrow Agent
against any and all loss, costs or damages, including attorney’s fees, incurred
by Escrow Agent in its performance of its duties, because of any such disputes
or disagreements.
11.    The Escrow Agent may at its sole discretion resign by giving (30) days
written notice thereof to the parties hereto. The parties shall furnish to the
Escrow Agent written instructions for the release of the escrow funds and escrow
documents. If the Escrow Agent shall not have received such written instructions
within the thirty (30) days, the Escrow Agent may petition any court of
competent jurisdiction for the appointment of a successor Escrow Agent and upon
such appointment deliver the escrow funds and escrow documents to such
successor.
12.    Costs and fees incurred by or owing to the Escrow Agent may, at the
option of the Escrow Agent, be deducted from any funds held pursuant hereto.
13.    The parties hereto do hereby certify that they are aware that the Federal
Deposit Insurance Corporation (“FDIC”) coverages apply only to a cumulative
maximum amount of $250,000 for each individual deposit for all of the
depositor’s accounts at the same or related institution. The parties hereto
further understand that certain banking instruments such as, but not limited to,
repurchase agreements and letters of credit are not covered at all by FDIC
insurance. Further the parties hereto understand that Escrow Agent assumes no
responsibility for, nor will the parties hereto hold Escrow Agent liable for, a
loss occurring which arises from the fact that the amount of the above account
may cause the aggregate amount of any individual depositor’s accounts to exceed
$250,000 and that the excess amount is not insured by the Federal Deposit
Insurance Corporation or that FDIC insurance is not available on certain types
of bank instruments.
14.    The provisions of this Exhibit C shall survive the Closing (and not be
merged therein) or earlier termination of this Agreement.


[Remainder of page intentionally blank]




Exhibit C, Page 3

--------------------------------------------------------------------------------






EXHIBIT D


FORM OF DEED






DEED PREPARED BY:


AFTER RECORDING
RETURN TO:


SPECIAL WARRANTY DEED
[____________], LLC, a Delaware limited liability company (“Grantor”), for and
in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good
and valuable consideration paid in hand to Grantor by [____________], a
_____________ (“Grantee”), whose mailing address is __________________, the
receipt and sufficiency of which are hereby acknowledged, has GRANTED,
BARGAINED, SOLD and CONVEYED, and by these presents does GRANT, BARGAIN, SELL
and CONVEY unto Grantee all of Grantor’s right, title and interest in and to
that certain parcel of land located in Cook County, Illinois and legally
described in Exhibit A attached hereto and incorporated herein by this
reference, together with all buildings, improvements and fixtures located
thereon and owned by Grantor as of the date hereof and all easements of record
appurtenant thereto, if any (herein collectively called the “Real Property”).
This conveyance is made by Grantor subject to the Permitted Exceptions listed on
Exhibit B attached hereto and incorporated herein by this reference.
Together with all and singular the tenements, hereditaments and appurtenances
thereunto belonging, or in anywise appertaining, and the reversion and
reversions, remainder and remainders, rents, issues and profits thereof, and all
the estate, right, title, interest, claim or demand whatsoever, of the Grantor,
either in law or equity, of, in and to the Real Property, with the hereditaments
and appurtenances.
TO HAVE AND TO HOLD the Real Property as described above, with the
appurtenances, unto the Grantee, its successors and assigns forever.
And the Grantor, for itself, and its successors and assigns, does covenant,
promise and agree, to and with the Grantee, its successors and assigns, that
during the period that Grantor has owned title to the Property, it has not done
or suffered to be done anything whereby the Premises hereby granted is, or may
be, in any manner encumbered or charged, except for the Permitted


Exhibit D, Page 1

--------------------------------------------------------------------------------





Exceptions set forth on Exhibit B attached hereto and made a part hereof; and
that subject to such Permitted Exceptions, the Grantor will WARRANT AND FOREVER
DEFEND the Premises against all persons lawfully claiming by, through or under
the Grantor, but not otherwise.
If any term or provision of this Deed or the application thereof to any persons
or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Deed or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Deed shall be valid and enforced to the fullest extent permitted by law.
[Signature page follows]


Exhibit D, Page 2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Grantor has signed and sealed this deed, the day and year
first above written.


[______________] OWNER LLC, a Delaware limited liability company




By:    ____________________________
Name:
Title:    Authorized Person




SEND SUBSEQUENT TAX BILLS TO:


___________ LLC
______________
______________
Attention: _____________






COMMONWEALTH OF MASSACHUSETTS


COUNTY OF SUFFOLK, SS.            _________________, 2017


On this ____ day of ________, 2017, before me, the undersigned notary public,
personally appeared __________________, proved to me through satisfactory
evidence of identification, which was personal knowledge, to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that he signed it voluntarily for its stated purpose as Authorized Person for
_____________, a Delaware limited liability company.




____________________________
Notary Public
My Commission Expires:




Exhibit D, Page 3

--------------------------------------------------------------------------------





EXHIBIT A
Legal Description


Exhibit D, Page 4

--------------------------------------------------------------------------------





EXHIBIT B
Permitted Exceptions


Exhibit D, Page 5

--------------------------------------------------------------------------------






EXHIBIT E


FORM OF BILL OF SALE


THIS BILL OF SALE (this “Bill of Sale”), is executed as of          
               , 2017 by [_____________ LLC], a Delaware limited liability
company (“Seller”) for the benefit of [INSERT NAME OF BUYER], [INSERT
ORGANIZATIONAL INFO FOR BUYER] (“Buyer”).
W I T N E S S E T H:


WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of ________ ___, 2017, by and between Buyer, Seller and others (as the
same may have been amended, modified or assigned, the “Sale Agreement”), Seller
agreed to sell to Buyer, inter alia, certain real property, the improvements
located thereon and certain rights appurtenant thereto, all as more particularly
described in the Sale Agreement as the Real Property. Initially capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
to such terms in the Sale Agreement; and
WHEREAS, by quitclaim deed of even date herewith, Seller conveyed the Real
Property to Buyer; and
WHEREAS, in connection with the above described conveyance Seller desires to
sell, transfer and convey to Buyer certain items of tangible personal property
as hereinafter described.
NOW, THEREFORE, in consideration of the receipt of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid in hand by Buyer to
Seller, the receipt and sufficiency of which are hereby acknowledged, Seller has
SOLD, TRANSFERRED, and CONVEYED and by these presents does hereby SELL,
TRANSFER, and CONVEY to Buyer all right, title and interest in and to all
tangible personal property owned by Seller that is located on the Real Property
and used in the ownership, operation, use, development, repair and maintenance
of the Real Property, including all books, records and files of Seller relating
to the Real Property, and all appliances, equipment, machinery, furniture,
furnishings, signs, promotional materials, leasing materials, site plans,
surveys, warranties, plans and specifications, manuals and instruction
materials, floor plans, computers, computer software, carts, supplies, and
inventory, but specifically excluding any Protected Information and any computer
software that is licensed to Seller (herein collectively called the “Personal
Property”).
This Bill of Sale is made without any covenant, warranty or representation by,
or recourse against, Seller other than Seller’s Warranties (as defined in the
Sale Agreement).
Seller’s liability under this Bill of Sale shall be limited as set forth in
Section 4.3 of the Sale Agreement.


[Remainder of page intentionally blank]




Exhibit E, Page 1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Bill of Sale as of the
date first set forth hereinabove.


[____________ LLC], a Delaware limited liability company




By:    ____________________________
Name:
Title:    Authorized Person






Exhibit E, Page 2

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF ASSIGNMENT OF LEASES AND INTANGIBLE PROPERTY




THIS ASSIGNMENT OF LEASES AND INTANGIBLE PROPERTY (this “Assignment”), is made
as of                          , 2017 by and between [___________ LLC], a
Delaware limited liability company (“Assignor”) and [INSERT NAME OF BUYER],
[INSERT ORGANIZATIONAL INFO FOR BUYER] (“Assignee”).
W I T N E S S E T H:


WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of _______ __, 2017, by and between Assignee, Assignor and others as
the same may have been amended, modified or assigned, the “Sale Agreement”),
Assignor agreed to sell to Assignee, inter alia, certain real property, the
improvements located thereon and certain rights appurtenant thereto, all as more
particularly described in the Sale Agreement as the Real Property (collectively,
the “Real Property”). Initially capitalized terms not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Sale Agreement;
and
WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee certain leases and rights to certain intangible property and that
Assignor and Assignee shall enter into this Assignment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
1.    Assignment of Leases. Assignor hereby assigns, sets over and transfers to
Assignee all of Assignor’s right, title and interest in, to and under the Leases
affecting the Real Property identified on Exhibit A attached hereto. Assignee
hereby accepts the foregoing assignment of the Leases and assumes and agrees to
be bound by and to perform all of the obligations of Seller, as landlord, under
the Leases, to the extent any of the obligations first accrue and are applicable
to periods on or after the date hereof, and otherwise in accordance with the
provisions of the Sale Agreement.


2.    Assignment of Intangible Property. Assignor hereby assigns, sets over and
transfers to Assignee all of Assignor’s right, title and interest in, to and
under the following, if and only to the extent the same may be assigned or
quitclaimed by Assignor without expense to Assignor (collectively, the
“Intangible Property”):
(a)    the contracts, equipment leases, and other agreements relating to the
Real Property that are described in Exhibit B attached hereto (the “Contracts”);
and
(b)    any licenses, permits and other written authorizations in effect as of
the date hereof with respect to the Real Property, certificates of occupancy,
trade names and logos in connection with the ownership, operation, use,
development, repair and maintenance of the Real Property and any websites and
web names pertaining to the Real Property; and


Exhibit F – Page 1



--------------------------------------------------------------------------------





(c)    any guaranties and warranties in effect as of the date hereof with
respect to any portion of the Real Property or the personal property conveyed to
Assignee by Assignor concurrently herewith.
Assignee hereby accepts the foregoing assignment of the Contracts and assumes
the obligations with respect thereto to the extent the same first accrue and are
applicable to periods on or after the date hereof.


3.    Intentionally Omitted.


4.    Limitation on Liability. Assignor’s liability under this Assignment shall
be limited as set forth in Section 4.3 of the Sale Agreement.


5.    Miscellaneous. This Assignment and the obligations of the parties
hereunder shall be binding upon and inure to the benefit of the parties hereto,
their respective legal representatives, successors and assigns, shall be
governed by and construed in accordance with the laws of the State of Illinois
applicable to agreements made and to be wholly performed within said State and
may not be modified or amended in any manner other than by a written agreement
signed by the party to be charged therewith.


6.    Severability. If any term or provision of this Assignment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Assignment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Assignment shall be valid and enforced to the fullest
extent permitted by law.


7.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.
[Remainder of page intentionally blank.]


Exhibit F – Page 2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.


SELLER:


[_____________ LLC], a Delaware limited liability company




By:    ____________________________
Name:
Title:    Authorized Person






 
BUYER:


____________________________________________,a ____________ _____________


By:
   Name:
   Title:











Exhibit F – Page 3



--------------------------------------------------------------------------------






EXHIBIT G


FORM OF NOTICE TO TENANTS




_____________________, 2017




Re:    Notice of Change of Ownership of
213 W Institute Place, Chicago, Illinois


Ladies and Gentlemen:


You are hereby notified as follows:


That as of the date hereof, 213 W Institute Owner LLC, a Delaware limited
liability company, has transferred, sold, assigned, and conveyed all of its
interest in and to the above-described property (the “Property”) to [INSERT NAME
OF BUYER] (the “New Owner”).
Commencing as of the date of this notice, all rental payments under your lease
shall be paid to New Owner. Please make your rent checks payable to New Owner
and send all payments of rent to the following address:
____________________________
____________________________
____________________________
Any future written notices with respect to your leased premises at the Property
should be made to the New Owner in accordance with your lease terms at the
following address:
____________________________
____________________________
____________________________
If there is a security deposit with respect to your lease, it has been
transferred to the New Owner and the New Owner shall be responsible for holding
your security deposit in accordance with the terms of your lease and applicable
laws to the extent received by New Owner.
We expect that New Owner or its property management agent will contact you
shortly with respect to other information regarding New Owner, the Property and
your lease.


Exhibit G, Page 1

--------------------------------------------------------------------------------





Sincerely,


213 W INSTITUTE OWNER LLC, a Delaware limited liability company




By:    ____________________________
Name:
Title:    Authorized Person






Exhibit G, Page 2

--------------------------------------------------------------------------------






EXHIBIT H


FORM OF FIRPTA AFFIDAVIT


Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person. For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform [_______________] (the “Transferee”) that withholding of tax
is not required upon the disposition of a United States real property interest
by [_________ OWNER LLC], a Delaware limited liability company, an entity
disregarded from [_____________ LLC], a Delaware limited liability company (the
“Seller”), the undersigned hereby certifies the following on behalf of Seller:
1.    Seller is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations); and
2.    Seller is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations issued under the
Internal Revenue Code.
3.    Seller’s U.S. employer taxpayer identification number is _________; and
4.    Seller’s office address is c/o Alcion Ventures, One Post Office Square,
Suite 3150, Boston, MA 02109.
Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
The undersigned declares that the undersigned has examined this certification
and to the best of the undersigned’s knowledge and belief it is true, correct
and complete, and the undersigned further declares that such party has authority
to sign this document on behalf of Seller.


Exhibit H, Page 1

--------------------------------------------------------------------------------







Certified, sworn to and subscribed before me this ___ day of ____________, 2017.


________________________
Notary Public


My Commission Expires:


________________________


(NOTARIAL SEAL)






[____________ LLC], a Delaware limited liability company




By:____________________________
Name:
Title:Authorized Person













Exhibit H, Page 2

--------------------------------------------------------------------------------






EXHIBIT I


FORM OF TITLE AFFIDAVIT








Exhibit I, Page 1

--------------------------------------------------------------------------------






ALTA STATEMENT FOR THE ISSUANCE OF OWNERS AND LOAN POLICIES
 
 
 
 
 
 
Commitment No.:
 
 
Date:
 
 
 
 
 
 
 
1.
That except as noted at the end of this paragraph, within the last six (6)
months (a) no labor, service or materials have been furnished to improve the
land, or to rehabilitate, repair, refurbish, or remodel the building(s) situated
on the land; (b) nor have any goods, chattels, machinery, apparatus or equipment
been attached to the building(s) thereon, as fixtures; (c) nor have any
contracts been let for the furnishing of labor, service, materials, machinery,
apparatus or equipment which are to be completed subsequent to the date hereof;
(d) nor have any notices of lien been received, except the following, if any:
 
 
 
 
 
 
 
 
2.
That all management fees and brokerage commissions, if any, are fully paid,
except the following:
 
 
 
 
 
 
 
 
3.
That there are no unrecorded security agreements, leases, financing statements,
chattel mortgages or conditional sales agreements in respect to any appliances,
equipment or chattels that have or are to become attached to the land or any
improvements thereon as fixtures, expect the following, if any:
 
 
 
 
 
 
 
 
4.
That there are no unrecorded contracts or options to purchase the land, except
the following, if any:
 
 
 
 
 
 
 
 
5.
That there are no unrecorded leases, easements or other servitudes to which the
land or building, or portions thereof, are subject, except the following, if
any: Tenants as tenants only under leases listed on Exhibit A.
 
 
 
 
 
 
 
 
6.
Owner has not executed and delivered any unrecorded mortgage or voluntary lien
affecting title,
except for those shown on Schedule B of the Commitment.
 
 
 
 
 
 
This statement is made for the purpose of inducing the Title Company to issue a
title insurance policy or other title evidence, and to disburse any funds held
as escrow agent. The undersigned hereby indemnifies and agrees to save harmless
the Title Company against any damages or expense, including reasonable attorney
fees, sustained as a result of any of the foregoing matters not being true and
accurate and further indemnifies the Title Company as to defects, liens,
encumbrances, adverse claims or other matters, if any, created, first appearing
in the public records or attaching subsequent to the most recent effective date
of the above-referenced Commitment (which shall be no earlier than three (3)
business days prior to the closing date) but on or before the date the documents
creating the interest being insured have been recorded which shall be no later
than five (5) business days after the closing date.













ALTA Statement
Page 1 of 2
IL1704880





--------------------------------------------------------------------------------





ALTA STATEMENT FOR THE ISSUANCE OF OWNERS AND LOAN POLICIES
(Page 2 of 2)
 
 
 
 
 
 
 
The undersigned makes the above statement for the purpose of inducing the
Company to issue its owners and loan policy pursuant to the above commitment.


 
 
 
 
 
 
 
Executed as of the date first written above.
 
 
 
 
 
 
 
 
 
 
 
213 W INSTITUTE OWNER LLC
 
 
 
218-224 W CHICAGO OWNER LLC
 
 
 
 
 
 
 
 
BY:
 
 
 
BY:
 
 
 
 
 
 
 
 
 
Subscribed and sworn to before me,
This ______ day of ___________, 2017
 
 
 
Subscribed and sworn to before me,
This ______ day of ___________, 2017
 
 
 
 
 
 
 
Notary Public
 
Notary Public































































ALTA Statement
Page 2 of 2
IL1704880





--------------------------------------------------------------------------------






EXHIBIT J


FORM OF TENANT ESTOPPEL CERTIFICATE


KBSGI 213 West Institute Place, LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attention: Ken Robertson and Brett Merz


213 W Institute Owner LLC
c/o Alcion Ventures
One Post Office Square, Suite 3150
Boston, MA 02109
Attention: Kristopher Galletta



Ladies and Gentlemen:
By lease dated __________________, 199___/200__, as modified or amended by
_________ (as so modified or amended, the “Lease”), the undersigned (“Tenant”)
has leased from 213 W Institute Owner LLC, or its predecessors in interest
(“Landlord”) the premises located at 213 W Institute Place, Chicago, Illinois
which is more particularly described in the Lease. Landlord, as owner of the
property (the “Property”) of which the leased premises are a part, intends to
sell the Property to KBSGI 213 West Institute Place, LLC, a Delaware limited
liability company (“Buyer”) who, as a condition to the purchase of the Property,
has required this tenant estoppel certificate.


In consideration of Buyer’s agreement to purchase the Property and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Tenant agrees and certifies to Landlord and to Buyer as follows:
1.    The leased premises and possession thereof are accepted; the Lease is in
full force and effect; and the lease term commenced on __________________ and
ends on __________________. Tenant is in possession of approximately
____________ square feet. The Lease has not been modified or amended, either
verbally or in writing, except as expressly set forth above.
2.    The term of the Lease commenced on ____________________ , _____, and shall
expire by its terms on __________________________, 20____, unless sooner
terminated.
3.    Rent is paid for the current month but is not paid and will not be paid
more than one month in advance. Basic or fixed rent is $__________________ per
month and is due on the ___________     of each month. A security deposit in the
amount of $__________________ [in cash] [in the form of a letter of credit] has
been paid to Landlord.


Exhibit J, Page 1

--------------------------------------------------------------------------------





4.    Tenant’s pro rata share of the entire property in which the Premises are
located, for purposes of allocating operating expenses and real estate taxes is
____%. Tenant is obligated to pay its pro rata share of increases over base year
20____.
5.    Neither the Lease nor any other agreement confers upon Tenant any: (i)
option or right to extend the term of the Lease; (ii) right to acquire
additional space; or (iii) right to terminate the Lease (apart from any
termination right arising out of damage to or condemnation of the leased
premises) unless and except as described herein:
                                                                    .
6.    Neither the Lease nor any other agreement confers upon Tenant any right of
first refusal or option to purchase all or any portion of the property of which
the leased premises are a part.
7.    Neither Landlord nor any successor or assign of Landlord owes any amount
to Tenant. Tenant has no right to any concession (rental or otherwise) or
similar compensation pertaining to the Lease or the leased premises. Tenant has
no charge, lien or claim of setoff under the Lease or otherwise against rents or
other charges due or to become due under the Lease.
8.    To Tenant’s knowledge, there are not any uncured defaults in the
performance of Landlord’s obligations under the Lease, and Tenant has no
existing claim against Landlord by reason of any default by Landlord in the
performance of Landlord’s obligations under the Lease. There are not any uncured
defaults in the performance of Tenant’s obligations under the Lease.
9.    All improvements, equipment, trade fixtures and any other items to be
constructed or furnished by or at the expense of Landlord for the leased
premises have been completed or supplied to the satisfaction of the Tenant, and
all contributions by Landlord to Tenant on account thereof or otherwise have
been received by Tenant.
10.    There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States or any state thereof, or any other action brought under said
bankruptcy laws with respect to Tenant.
11.    Tenant has not assigned its interest in the Lease nor has Tenant sublet
any portion of the leased premises, except: __________________________________.
This certificate may be relied upon by Landlord, Buyer, Buyer’s capital source
or lender from time to time, and all of the foregoing’s respective successors
and assigns.
TENANT:
_____________________________    
[INSERT NAME OF TENANT]


By:                     


Exhibit J, Page 2

--------------------------------------------------------------------------------





Name:                     
Title:                     
Date:             , 2017






Exhibit J, Page 3

--------------------------------------------------------------------------------






EXHIBIT K


DUE DILIGENCE DELIVERIES




Service Contracts
213 W Institute Place Owner Fixed Gas Pricing Dec 2015
213WI Constellation Gas Agreement 103015
213WI Energy Contract 10.6.15
Agera – Energy Contract
Crescent Dayporter x101017.
Finn Landscape - snow removal
Fox Valley Fire & Safety
Goby SeaSuite Agreement 042115
HomeComfort x093117
Kings III agreement 050515
Lakeshore Waste contract 032515
Sonitrol Agreement_031715
Standard Parking Fully Executed Contract 08-19-13
Suburban Elevator Freight elevator maintenance agreement
Suburban Elevator Passenger maintenance agreement


CAM Recs
213WI - 2015 OpEx and RE Tax Rec FINAL
213WI - 2016 OpEx and RE Tax Rec FINAL
Chicago Gallery - Reimb. Utilities


Floor Plans
213 Floor Plans - All
213 W Institute - Suite 401 (2,178rsf).
213 W Institute - Suite 409 (4,154rsf)
213 W Institute - Suite 504 (5,998rsf)
213WI Ste 104
213WI Ste 201
213WI Ste 205
213WI Ste 207
213WI Ste 210 rentable SF
213WI Ste 401
213WI Ste 500
213WI Ste 500b
213WI Ste 511
213WIP Lease Book - December 2016 (Revised Storage)
SUITE 302 - 16011
SUITE 401 - 16011
Suite 422
SUITE 506 – 16011
Suite 510


Exhibit K, Page 1

--------------------------------------------------------------------------------





Suite 610


Miscellaneous
REIT Qualifier Property Services Questionnaire
213WI Historical Occupancy
213 WIP Suite 703 - Amber - 5th Lease Amendment
213 Rent Roll
213 - Deposits
AgingDetail_6_30_2017
213 WIP Future TI LC Obligations
213WI - Free Rent
Leasing Commissions 213
GeneralLedger_213_Accrual
2017 Budget & Gross Ups
Capital Budget_Draw for CBRE
Thumbs.
213 TI Summary
213 Stacking Plan 4.24.17
213 RentRollYTD
213 West Institute Place survey-082214
081061-1 - Chicago IL (Final)
CG.14-213W.Institute-Due-Dilligence-Report_12.30 Amended
Commitment CMT1 213 W.Institute 08-12-14
Seller’s Title Policy
Leases listed on Exhibit L
Evidence of paid parking taxes from Standard Parking
Elevator contract
Updated AR schedule as of 7/31/17


Operating Statements
12_Month_Statement_213_Accrual
213 W. Institute Operating Stmt 2.15-6.15
213 W. Institute Operating Stmt 7.15-6.16
213 W. Institute Operating Stmt 7.16-3.17


Real Estate Taxes
213.218 2014 RE Taxes Paid 08 Aug 2015
213WI - 2015 First Installment Property Tax
213WI - 2015 Second Installment Property Tax
213WI - 2016 First Installment Property Tax
Assessed Valuation Reduction-2016 RE Taxes (Flanagan)
Cook County Property Tax Portal


Structural
213 Lower Level Redevelopment Prelim Budget - 2017
213 Roof Top Deck Prelim Budget - 2017
213 W Institute - Facade Report


Exhibit K, Page 1

--------------------------------------------------------------------------------





213 W Institute Equip Inventory 6.13.2017
Ameritus.213 W Institute.11.25.14
Fire Pump Inspection Report


Environmental
Phase I Environmental Report (Parts 1-4) dated December 2014 prepared by RPS
GaiaTech for Ameritus LLC


 
8.14.2017
06.17 SPC Chicago & Cook Parking Tax - Loc 72688 Support.pdf
06.17 SPC Chicago Payment.pdf
06.17 SPC Cook County Return & Payment.pdf
213 W. Institute - Dec 2015 Rent Roll.xlsx
213 W. Institute - Dec 2016 Rent Roll.xlsx
GeneralLedger_213_Cash - 2016.xlsx
GeneralLedger_213_Cash - Jan thru June 2017.xlsx
Income_Statement_213_Cash - 2016.xlsx
Quarterly_statement_213_Cash - 2017.xlsx
Tenant Ledger 2016 - 213 W. Institute.xlsx
Tenant Ledger 2017 - 213 W. Institute.xlsx
Trial_Balance_213_Cash - 2016.xlsx
Trial_Balance_213_Cash - Jan - June 2017.xlsx
 
8.15.2017
213 W Institute - KBS DD Questions [BB 8.15].docx
213 W Institute HVAC Equip Inventory 8.11.2017.xlsx
213 WIP Suite 412 Verity Three - 1st Amendment.pdf
301_Commencement Letter.pdf
303 - KTL Enterprises (Chicago RN Pilates) Original Lease, 1st Amendment, 2nd
Amendment, 3rd Amendment.pdf
308_Commencement Letter.pdf
502_HPZS Lease.pdf
508 - Spin Artists - Cerise Films Lease to 1st Amendment.pdf
509_Littman Abstract, Second Amendment.pdf
610_Codingdojo Commencement Letter.pdf
701_Doc Bs Commencement Letter.pdf
701_Doc Bs First Amendment.pdf
Commencement Date Letter - Revised.pdf
Roof Warranty 060617.pdf
2017 Critical Exam_Facade.pdf
 
8.16.2017
213 W Institute - Calc Package (new)_JK.pdf
213 W Institute_STRUCTRAL.pdf



Exhibit K, Page 1

--------------------------------------------------------------------------------





213WI freight permit 11.28.16.pdf
Drawings.pdf
Executed Proposal - Klaucens Generator Plans - 2.25.16.pdf
Freight Fixture Drawings 110916.pdf
Generator Permit.jpg
HPZS work letter - Suite 502.pdf
KPZS-502.xls
LOC - Cushing.pdf
NFS2-3030 Panel 090914.pdf
Part specs.JPG
Permit 100689763 .pdf
Suburban SOW 061016.pdf
SUITE 502.HPZS.power & data plan_2017.05.16.pdf
Suite502.2017.06.29[1].pdf
 
8.17.2017
213 WI_STRUCTRAL PLANS.pdf
213WI Structural Permit.pdf
302 - Spartan Logistics Services LLC.pdf
502 - Act One Recruiting Lease to 1st Amendment.pdf
502 - Act One Recruiting Second Amendment.pdf
510 - RCGF Media LLC Lease[1].pdf
707 - Hamley Wells Corporation Lease.pdf
712 - Mode Architects PC - Possession Turnover Letter.pdf


2014 Façade Project Documents 2014 (Bid Documents; AIA Contract; Drop Drawings)













Exhibit K, Page 1

--------------------------------------------------------------------------------






EXHIBIT L


LIST OF TENANTS


See Attached










Exhibit L, Page 1

--------------------------------------------------------------------------------






213 WIP Lease Info
 
 
 
 
 
 
 
 
 
 
 
Suite / Unit
 
Tenant Name
 
RSF


 
Tenant Expiration
101


 
Beercade
 
15,474


 
9/30/2024
304


 
Beercade
 
1,905


 
8/31/2019
103/600


 
Dogwhistle, Inc. dba Chicago Portfolio School
 
13,822


 
3/31/2022
103/600


 
Dogwhistle, Inc. dba Chicago Portfolio School
(and) Digital Bootcamp
 
13,822


 
3/31/2022
104


 
Haute Living
 
6,308


 
9/30/2025
LL - 02
 
Haute Living
 
908


 
9/30/2025
200


 
Cushing and Company
 
17,794


 
5/31/2026
LL - 03
 
Cushing
 
1,168


 
4/30/2027
206


 
Amber Enterprises
 
1,052


 
5/21/2017
206


 
Amber Enterprises
 
1,052


 
5/31/2015
206


 
Amber Enterprises
 
1,052


 
5/3/2012
206


 
Amber Enterprises
 
2,048


 
5/31/2009
 
 
 
 
 
 
 
703


 
Amber Enterprises
 
2,048


 
1/31/2018
703


 
Amber Enterprises
 
2,048


 
1/17/2019
703


 
Amber Enterprises
 
2,048


 
1/31/2018
210


 
Irvin Stern Foundation
 
1,136


 
11/30/2021
 
 
 
 
 
 
 
503


 
Irvin Stern Foundation
 
1,136


 
11/30/2021
210


 
Irvin Stern Foundation
 
1,136


 
11/30/2021
301


 
M1 Financial
 
3,919


 
4/30/2019
 
 
 
 
 
 
 
301


 
M1 Financial
 
3,919


 
4/30/2019
302


 
Susan G. Komen
 
2,114


 
1/31/2023
 
 
 
 
 
 
 
303


 
KTL Chicago River North d.b.a. Chicago River
North Pilates
 
2,025


 
7/31/2020
303


 
KTL Chicago River North d.b.a. Chicago River
North Pilates
 
2,025


 
5/31/2017
303


 
KTL Chicago River North d.b.a. Chicago River
North Pilates
 
2,025


 
2/28/2014
303


 
KTL Chicago River North d.b.a. Chicago River
 
2,025


 
2/28/2012
303


 
KTL Chicago River North d.b.a. Chicago River
 
2,025


 
2/28/2009
303


 
KTL Chicago River North d.b.a. Chicago River
North Pilates
 
2,025


 
2/28/2009
303


 
KTL Chicago River North d.b.a. Chicago River
 
2,025


 
2/28/2006
306


 
Children's Oncology Services
 
1,729


 
6/30/2020
306


 
Children's Oncology Services
 
1,729


 
6/30/2017
306


 
Children's Oncology Services
 
1,729


 
6/30/2017
306


 
Children's Oncology Services
 
1,729


 
6/30/2017
306


 
Children's Oncology Services
 
1,729


 
4/30/2014
306


 
Children's Oncology Services
 
1,729


 
4/30/2012
306


 
Children's Oncology Services
 
1,729


 
4/30/2010





--------------------------------------------------------------------------------





306


 
Children's Oncology Services
 
1,729


 
4/30/2009
307


 
Mobilex
 
2,997


 
11/30/2019
307


 
Mobilex
 
2,997


 
11/30/2019
308


 
Simply from the Heart Foundation
 
1,461


 
11/30/2021
308


 
Simply from the Heart Foundation
 
1,461


 
11/30/2021
309


 
Chicago Gallery News
 
2,173


 
10/31/2018
407


 
Chicago Gallery News
 
2,173


 
10/31/2018
407


 
Chicago Gallery News
 
2,173


 
10/31/2015
310


 
Tiesta Tea
 
2,406


 
1/31/2021
402


 
The Total Training Company
 
1,882


 
2/28/2019
402


 
The Total Training Company
 
1,882


 
2/28/2014
403


 
Lawyers for the Creative Arts
 
1,969


 
1/31/2019
403


 
Lawyers for the Creative Arts
 
1,969


 
8/31/2013
403


 
Lawyers for the Creative Arts
 
1,969


 
8/31/2008
403


 
Lawyers for the Creative Arts
 
1,969


 
8/31/2003
404


 
Government Navigation
 
3,924


 
7/31/2009
406


 
Wang Kobyashi Austin, LLC
 
1,067


 
12/31/2016
406


 
Wang Kobyashi Austin, LLC
 
1,067


 
10/31/2013
706


 
Wang Kobyashi Austin, LLC
 
1,067


 
12/31/2021
408


 
Supernova
 
5,214


 
11/30/2020
 
 
 
 
 
 
 
408


 
Supernova
 
5,214


 
11/30/2020
410


 
Medtelligent Inc.
 
2,952


 
7/31/2019
412


 
VerityThree, Inc.
 
1,351


 
3/31/2023
412


 
VerityThree, Inc.
 
1,351


 
3/31/2018
412


 
VerityThree, Inc.
 
1,351


 
3/31/2018
412


 
VerityThree, Inc.
 
1,351


 
3/31/2018
412


 
Neoteric Design
 
1,882


 
4/30/2013
702


 
Neoteric Design
 
1,882


 
4/30/2018
500


 
Quorn Foods, Inc.
 
4,902


 
5/31/2022
610


 
Quorn Foods, Inc.
 
4,902


 
12/31/2016
501


 
The Silverman Group, Inc.
 
2,264


 
8/31/2024
501


 
The Silverman Group, Inc.
 
2,264


 
8/31/2017
501


 
The Silverman Group, Inc.
 
2,264


 
8/31/2012
502


 
Studio AH, LLC d.b.a. HPZS
 
1,882


 
3/31/2023
508


 
Color Playground/Cerise Films/SPin Artist/Nolan
Post
 
3,773


 
5/31/2022
508


 
Color Playground/Cerise Films/SPin Artist/Nolan
Post
 
2,286


 
12/31/2016
508


 
Color Playground/Cerise Films/SPin Artist/Nolan
Post
 
2,286


 
9/30/2013
509


 
Littman Bros. Energy Supplies, Inc.
 
1,475


 
11/30/2021
703


 
Littman Bros. Energy Supplies, Inc.
 
1,475


 
11/30/2021
703


 
Littman Bros. Energy Supplies, Inc.
 
1,475


 
11/30/2016
 
 
 
 
1,475


 
 
512


 
Everfi, Inc.
 
2,517


 
4/30/2020





--------------------------------------------------------------------------------





512


 
Everfi, Inc
 
2,517


 
4/30/2017
606


 
Editworks
 
2,498


 
7/31/2019
606


 
Editworks
 
2,498


 
7/31/2019
606


 
Editworks
 
2,498


 
3/31/2014
606


 
Editworks
 
2,498


 
NOTE
606


 
Editworks
 
2,498


 
3/31/2009
606


 
Editworks
 
1,375


 
3/31/2004
610


 
CodingDojo LLC
 
8,673


 
9/30/2022
610


 
CodingDojo LLC
 
8,673


 
9/30/2022
701


 
Doc B's Fresh Kitchen LLC
 
2,225


 
4/30/2024
701


 
Doc B's Fresh Kitchen LLC
 
2,225


 
4/30/2024
701


 
Doc B's Fresh Kitchen LLC
 
2,225


 
4/30/2024
704


 
Galambos & Assoc.
 
1,987


 
1/31/2019
704


 
Galambos & Assoc.
 
1,987


 
1/31/2019
705


 
Urban Expositions
 
2,011


 
5/31/2022
708


 
Carol Naughton + Associates, Inc.
 
2,286


 
11/30/2020
708


 
Carol Naughton + Associates, Inc.
 
2,286


 
6/30/2015
708


 
Carol Naughton + Associates, Inc.
 
2,286


 
6/30/2012
708


 
Carol Naughton + Associates, Inc.
 
2,286


 
3/31/2011
708


 
Carol Naughton + Associates, Inc.
 
2,286


 
3/31/2006
709


 
Flex Pilates
 
1,905


 
7/31/2018
710


 
Flex Pilates
 
1,905


 
7/31/2016
710


 
Urban Works Ltd
 
2,978


 
4/30/2018
710


 
Urban Works Ltd
 
2,978


 
4/30/2013
710


 
Urban Works Ltd
 
2,978


 
4/30/2010
710


 
Urban Works Ltd
 
2,978


 
4/30/2007
710


 
Urban Works Ltd
 
2,978


 
4/30/2004
712


 
Mode Architects
 
1,238


 
9/30/2018
712


 
Mode Architects
 
1,238


 
9/30/2018
712


 
Mode Architects
 
1,238


 
9/30/2018
 
 
 
 
 
 
 
Grand Totals (30 Records)
 
 
 
 
 
 
 
 
 
 
 
Confidential Information -Do Not Distribute
 
 
 
 
Copyright 9C) 2000-2017 salesforce.com, inc., All rights reserved.
 
 
 
 





--------------------------------------------------------------------------------





Document
 
Document Date
ORIGINAL LEASE
 
1/16/2014
ORIGINAL LEASE
 
March 2014
ORIGINAL LEASE
 
7/18/2014
COMMENCEMENT LETTER
 
11/1/2014
 
 
 
ORIGINAL LEASE
 
4/4/2016
ORIGINAL LEASE - LOWER LEVEL
 
4/4/2016
ORIGINAL LEASE
 
11/18/2016
FIRST AMENDMENT TO LEASE
 
3/22/2017
THIRD AMENDMENT TO LEASE
 
May 2015
SECOND AMENDMENT TO LEASE
 
7/9/2012
FIRST AMENDMENT TO LEASE
 
2/3/2009
ORIGINAL LEASE
 
3/23/2006
 
 
 
FOURTH AMENDMENT TO LEASE
 
1/20/2017
FIFTH AMENDMENT TO LEASE
 
7/20/2017
RELOCATION NOTICE
 
7/20/2017
ORIGINAL LEASE
 
September 2016
 
 
 
FIRST AMENDMENT TO LEASE
 
2016
COMMENCEMENT LETTER
 
12/29/2016
ORIGINAL LEASE
 
6/30/2015
 
 
 
COMMENCEMENT LETTER
 
8/28/2015
ORIGINAL LEASE
 
5/22/2017
 
 
 
FIFTH AMENDMENT TO LEASE
 
5/23/2017
 
 
 
FOURTH AMENDMENT TO LEASE
 
2/28/2014
 
 
 
THIRD AMENDMENT TO LEASE
 
5/16/2012
 
 
 
SECOND AMENDMENT TO LEASE
 
2/3/2009
FIRST AMENDMENT TO LEASE
 
2/28/2006
COMMENCEMENT LETTER
 
3/10/2004
 
 
 
ORIGINAL LEASE
 
2/27/2004
FIFTH AMENDMENT TO LEASE
 
3/23/2017
FOURTH AMENDMENT TO LEASE
 
5/8/2014
CONFIRMATION OF EFFECTIVE DATE
 
9/18/2014
CONFIRMATION LETTER
 
9/4/2014
THIRD AMENDMENT TO LEASE
 
10/15/2012
SECOND AMENDMENT TO LEASE
 
5/11/2009
FIRST AMENDMENT TO LEASE
 
2/16/2009





--------------------------------------------------------------------------------





ORIGINAL LEASE
 
3/23/2006
FIRST AMENDMENT TO LEASE
 
5/31/2017
ORIGINAL LEASE
 
6/5/2014
COMMENCEMENT LETTER
 
6/24/2016
ORIGINAL LEASE
 
5/24/2016
SECOND AMENDMENT TO LEASE
 
2/10/2016
FIRST AMENDMENT TO LEASE
 
5/4/2015
ORIGINAL LEASE
 
10/18/2012
ORIGINAL LEASE
 
7/16/2015
Ltr - EXERCISED RENEWAL OPTION
 
6/6/2013
ORIGINAL LEASE
 
1/19/2011
THIRD AMENDMENT TO LEASE
 
August 2013
SECOND AMENDMENT TO LEASE
 
6/12/2008
FIRST AMENDMENT TO LEASE
 
8/31/2003
ORIGINAL LEASE
 
7/20/1998
ORIGINAL LEASE
 
3/7/2014
FIRST AMENDMENT TO LEASE
 
8/2/2013
ORIGINAL LEASE
 
10/20/2010
SECOND AMENDMENT TO LEASE
 
10/18/2016
Original Lease - EXPANSION PREMISES
 
7/14/2015
 
 
 
LICENSE AGREEMENT
 
4/8/2015
ORIGINAL LEASE
 
12/20/2013
FIRST AMENDMENT TO LEASE
 
3/31/2017
ORIGINAL LEASE
 
3/28/2014
GUARANTY
 
3/7/2014
SECOND AMENDMENT TO LEASE
 
5/1/2017
ORIGINAL LEASE
 
12/29/2008
FIRST AMENDMENT TO LEASE
 
2/27/2013
FIRST AMENDMENT
 
4/18/2016
ORIGINAL LEASE
 
12/12/2013
SECOND AMENDMENT TO LEASE
 
10/24/2016
FIRST AMENDMENT TO LEASE
 
11/1/2012
ORIGINAL LEASE
 
April 2007
ORIGINAL LEASE
 
7/24/2017
SECOND AMENDMENT TO LEASE
 
1/14/2016
 
 
 
FIRST AMENDMENT TO LEASE
 
10/1/2013
 
 
 
ORIGINAL LEASE
 
8/25/2010
 
 
 
SECOND AMENDMENT TO LEASE
 
9/1/2016
FIRST AMENDMENT TO LEASE
 
8/15/2016
ORIGINAL LEASE
 
September 2013
 
 
 
FIRST AMENDMENT
 
7/12/2016







--------------------------------------------------------------------------------





ORIGINAL LEASE
 
3/28/2014
FIFTH AMENDMENT TO LEASE
 
5/21/2014
FOURTH AMENDMENT TO LEASE
 
5/21/2014
THIRD AMENDMENT TO LEASE
 
2/9/2009
SECOND AMENDMENT TO LEASE
 
DOES NOT EXIST
FIRST AMENDMENT TO LEASE
 
11/4/2003
ORIGINAL LEASE
 
3/6/2001
ORIGINAL LEASE
 
6/22/2016
COMMENCEMENT LETTER
 
1/12/2017
ORIGINAL LEASE
 
11/10/2016
FIRST AMENDMENT TO LEASE
 
6/30/2017
COMMENCEMENT LETTER
 
7/1/2017
ORIGINAL LEASE
 
6/25/2013
GUARANTY
 
June 2013
ORIGINAL LEASE
 
11/4/2016
FOURTH AMENDMENT TO LEASE
 
5/26/2015
THIRD AMENDMENT TO LEASE
 
7/11/2012
SECOND AMENDMENT TO LEASE
 
2/18/2011
FIRST AMENDMENT TO LEASE
 
3/10/2006
ORIGINAL LEASE
 
2/12/2001
1ST AMENDMENT
 
1/19/2016
ORIGINAL LEASE
 
9/30/2013
FOURTH AMENDMENT TO LEASE
 
5/1/2013
THIRD AMENDMENT TO LEASE
 
3/22/2010
SECOND AMENDMENT TO LEASE
 
3/16/2007
FIRST AMENDMENT TO LEASE
 
4/29/2004
ORIGINAL LEASE
 
4/26/2001
ORIGINAL LEASE
 
9/1/2013
POSESSION TURNOVER LETTER
 
9/30/2013
ORIGINAL LEASE
 
September 2013
 
 
 
 
 
 







--------------------------------------------------------------------------------






EXHIBIT M


EXCEPTIONS TO SELLER’S WARRANTIES




None










EXHIBIT M, Page 1



--------------------------------------------------------------------------------






EXHIBIT N


LEASING EXPENSE CREDITS TO BUYER




See Attached


EXHIBIT N, Page 1



--------------------------------------------------------------------------------






 
 
 
 
 
 
 
 
 
8/29/2017 4:20 PM
OUTSTANDING TENANT OBLIGATIONS - 213 W. INSTITUTE PLACE
 
 
 
 
 
 
 
 
 
 
 
 
Property
Unit(s)
Lease
 
Area
Lease To
Term
Tenancy
Monthly
Total
 
 
 
 
 
 
 
 
Years
Rent
As of October 1, 2017
 
213 W. Institute Place (213)
003, 200
Cushing and Company (cuscom)
 
18,962.00
5/31/2027
120.00
0.33
 
 
 
 
 
rentconc
 
200
17,794.00
6/1/2017
12/31/2017
-36,329.42
$
(145,317.80
)
 
 
 
rentconc
 
200
17,794.00
6/1/2024
6/30/2024
-41,519.33
$
(41,519.33
)
 
 
 
 
 
 
 
 
 
 
 
 
213 W. Institute Place (213)
103, 601
Dog Whistle Inc. (dogwhi )
 
13,822.00
7/31/2022
89.00
2.58
27,837
 
 
 
 
rentconc
 
601
9,714.00
6/1/2018
6/30/2018
-18,801.96
$
(18,801.96
)
 
 
 
rentconc
 
103
4,108.00
6/1/2018
6/30/2018
-9,035.51
$
(9,035.51
)
 
 
 
rentconc
 
601
9,714.00
6/1/2019
6/30/2019
-19,319.02
$
(19,319.02
)
 
 
 
rentconc
 
103
4,108.00
6/1/2019
6/30/2019
-9,283.99
$
(9,283.99
)
 
 
 
 
 
 
 
 
 
 
 
 
213 W. Institute Place (213)
302
Susan G. Komen Chicagoland Area (suskom )
 
2,114.00
1/31/2023
66.00
0.17
0.00
 
 
 
 
rentconc
 
302
2,115.00
8/1/2017
1/31/2018
-4,932.67
$
(19,730.68
)
 
 
 
 
 
 
 
 
 
 
 
 
213 W. Institute Place (213)
303
KTL Enterprises (ktlent )
 
2,025.00
7/31/2020
77.00
3.58
 
 
 
 
 
rentconc
 
303
2,025.00
6/1/2018
6/30/2018
-4,725.00
$
(4,725.00
)
 
 
 
rentconc
 
303
2,025.00
7/1/2018
7/31/2018
-2,362.50
$
(2,362.50
)
 
 
 
rentconc
 
303
2,025.00
6/1/2019
6/30/2019
-4,809.38
$
(4,809.38
)
 
 
 
rentconc
 
303
2,025.00
6/1/2020
6/30/2020
-4,893.75
$
(4,893.75
)
 
 
 
 
 
 
 
 
 
 
 
 
213 W. Institute Place (213)
407, 408
Supernova Lending, LLC (suplen )
 
5,214.00
11/30/2020
68.00
2.50
 
 
 
 
 
rentconc
 
407
1,060.00
7/1/2017
2/28/2018
-1,136.85
$
(5,684.25
)
 
 
 
 
 
 
 
 
 
 
 
 
213 W. Institute Place (213)
410
Medtelligent Incorporated (medinc)
 
2,952.00
7/31/2019
65.00
3.58
 
 
 
 
 
rentconc
 
410
2,952.00
1/1/2018
1/31/2018
-5,645.03
$
(5,645.03
)
 
 
 
rentconc
 
410
2,952.00
1/1/2019
1/31/2019
-5,814.38
$
(5,814.38
)
 
 
 
 
 
 
 
 
 
 
 
 
213 W. Institute Place (213)
501
The Silverman Group, Inc. (silgro)
 
2,264.00
8/31/2024
206.00
10.25
 
 
 
 
 
rentconc
 
501
2,264.00
9/1/2018
9/30/2018
-5,246.82
$
(5,246.82
)
 
 
 
rentconc
 
501
2,264.00
9/1/2019
9/30/2019
-5,403.41
$
(5,403.41
)
 
 
 
 
 
 
 
 
 
 
 
 
213 W. Institute Place (213)
507, 508
Spin Artists, LLC (spiart )
 
3,773.00
5/31/2022
141.00
7.08
 
 
 

Page 1 of 2




--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
8/29/2017 4:20 PM
OUTSTANDING TENANT OBLIGATIONS - 213 W. INSTITUTE PLACE
 
 
 
 
 
 
 
 
 
 
 
 
Property
Unit(s)
Lease
 
Area
Lease To
Term
Tenancy
Monthly
Total
 
 
 
 
 
 
 
 
Years
Rent
As of October 1, 2017
 
 
 
rentconc
 
507, 508
3,773.00
1/1/2018
1/31/2018
-8,420.08
$
(8,420.08
)
 
 
 
rentconc
 
507, 508
3,773.00
1/1/2019
1/31/2019
-8,671.61
$
(8,671.61
)
 
 
 
rentconc
 
507, 508
3,773.00
1/1/2020
1/31/2020
-8,932.58
$
(8,932.58
)
 
 
 
rentconc
 
507, 508
3,773.00
1/1/2021
1/31/2021
-9,199.83
$
(9,199.83
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
213 W. Institute Place (213)
610
CodingDojo LLC (cpdllc )
 
8,673.00
9/30/2022
70.00
0.83
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
rentconc
 
610
8,673.00
6/1/2019
7/31/2019
-20,598.38
$
(41,196.76
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
213 W. Institute Place (213)
502
** Studio AH, LLC (studah )
 
1,882.00
3/31/2023
66.00
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Rent Steps
Charge
 
Unit
Area
From
To
Monthly Amt
 
 
 
** rentconc
 
502
1,882.00
10/1/2017
3/31/2018
-5,065.33
$
(30,391.98
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL FREE RENT OUTSTANDING
$
(414,405.53
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL TENANT IMPROVEMENTS OUTSTANDING*
$
(34,962.00
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL LEASING COMMISSIONS OUTSTANDING*
$
(5,125.50
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL LEASE OBLIGATIONS OUTSTANDING AS OF 10/1/17
$
(454,493.03
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*Tenant Improvements based on estimates and subject to adjustments at closing
based off actual costs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*Pursuant to Section 5.2.4(a) of the Agreement, amount represents 50% of the
outstanding HPZS Tenant Improvements and and Leasing Commissions costs
 

Page 2 of 2




--------------------------------------------------------------------------------






EXHIBIT O


PURCHASE PRICE ALLOCATION


Property
Allocated Purchase Price
213 W Institute Property
$39,900,000
218-224 W Chicago Property
$3,600,000







EXHIBIT O, Page 1

--------------------------------------------------------------------------------






EXHIBIT P


DOCUMENTS REQUIRED FOR 3-14 AUDIT
General
•
Property operating statements for the most recent full calendar year (2016) and
for the current year to date with break out in quarterly intervals.

•
Trial balances at the end of the most recent full calendar year (12/31/16) and
as of the current date.    

•
General ledger for the most recent full calendar year and for the current year
to date (should include activity for entire year).

Revenues
Access to the following for all revenues for the most recent full calendar year
and for the current year to date:   
•
Lease agreements including any leases which have expired or were terminated in
2016

•
Rent rolls as of 12/31/15 and 12/31/16

•
Detailed tenant ledger for the latest full calendar year and current year

•
Access to billing invoices and tenant cash receipts for specific tenants
(selections to be provided)



Supporting documents and schedules for other revenues (ie. parking income), if
applicable, for the most recent full calendar year and for the current year to
date.
Expenses
Access to the following for all expenses for the most recent full calendar year
and for the current year to date:
•
Invoices and check copies (selections to be provided)

•
Check registers

•
Agreements with Contractors (specific agreements to be requested)



Reimbursable Expenses



Access to the following for the most recent full calendar year and for the
current year to date:
•
CAM calculation to support monthly billings.

•
Year-end CAM reconciliation.

Post-closing
Final operating statement, trial balance and general ledger for the current year
from January 1 through the date of sale.    




EXHIBIT P, Page 1

--------------------------------------------------------------------------------






EXHIBIT Q


ESCROW HOLDBACK AGREEMENT


[See attached]








EXHIBIT Q, Page 1

--------------------------------------------------------------------------------






HOLDBACK ESCROW AGREEMENT
THIS HOLDBACK ESCROW AGREEMENT (this “Agreement”) is made as of
, 2017 (the “Effective Date”), by and among 213 W INSTITUTE OWNER LLC, a
Delaware limited liability company (“Institute Owner”) and 218-224 W CHICAGO
OWNER LLC, a Delaware limited liability company (“Chicago Owner” and,
collectively with Institute Owner, “Seller”) and , a Delaware limited liability
company (together with its successors and permitted assigns, collectively,
“Buyer”) and COMMONWEALTH LAND TITLE INSURANCE COMPANY (“Escrow Agent”).
PRELIMINARY STATEMENT
A.WHEREAS, Seller and KBS Capital Advisors LLC, a Delaware limited liability
company (“Original Buyer”), are parties to that certain Purchase and Sale
Agreement dated as of August , 2017, as the same was assigned by Original Buyer
to Buyer pursuant to that certain Assignment and Assumption of Purchase and Sale
Agreement dated , 2017 (collectively, as the same may be amended and assigned,
the “Purchase Agreement”). All terms not otherwise defined herein shall have the
meaning assigned to them in the Purchase Agreement.
B.Seller has agreed to sell and Buyer has agreed to purchase the Property, on
the terms and conditions stated in the Purchase Agreement. Pursuant to Section
7.3.3 of the Purchase Agreement, at Closing, a portion of the Purchase Price
otherwise payable to Seller in an amount equal to Six Hundred Fifty-Two Thousand
Five Hundred Dollars ($652,500) (together with any interest accrued thereon from
and after the date hereof, the “Holdback Amount”) shall be retained by Escrow
Agent in escrow as security for any losses incurred by Buyer as the result of a
breach of Seller’s Warranties, or any of the covenants of Seller that survive
the Closing as set forth in the Purchase Agreement, during Seller’s Warranty
Survival Period, which, for the avoidance of doubt, shall not include any
amounts owed by Seller to the DOR that are disclosed in any release letters or
certificates received from the DOR (which will be deposited into a separate
escrow account established by Escrow Agent and Seller, if and as applicable).
Buyer and Seller now desire to enter into an agreement with Escrow Agent with
respect to said Holdback Amount.
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.    Creation of Escrow. Escrow Agent hereby acknowledges receipt and
acceptance of the Holdback Amount and Buyer and Seller hereby request Escrow
Agent, and Escrow Agent hereby agrees, to hold same in escrow pursuant to the
terms and conditions set forth herein. Escrow Agent hereby agrees and
acknowledges that it has received and reviewed a copy of the Purchase Agreement.
2.    Administration of Escrow.








--------------------------------------------------------------------------------






(a)    To the extent that Buyer has a claim for reimbursement from Seller
pursuant to the terms of Section 7.3.3 of the Purchase Agreement or any of the
covenants of Seller that survive the Closing as set forth in the Purchase
Agreement (collectively, the “Seller’s Post Closing Obligations”), Buyer shall
send a written notice of any such claim simultaneously to Seller and Escrow
Agent (a “Claim Notice”) confirming that Buyer is entitled to payment in the
amount set forth in such Claim Notice and demanding that some or all of the
Holdback Amount (the “Amount Demanded”) be delivered to it in payment thereof.
Upon receipt thereof, Escrow Agent shall promptly indicate to all parties the
date of receipt of the Claim Notice. Escrow Agent shall promptly deliver the
Amount Demanded to Buyer if Seller does not, within five (5) business days of
Seller’s receipt of the Claim Notice, simultaneously deliver to Escrow Agent and
Buyer written notice stating that Buyer is not entitled to the Amount Demanded
and setting forth the nature and grounds for the objection. In such case, Escrow
Agent is hereby directed to continue to hold the Amount Demanded until directed
otherwise by either a joint direction from Buyer and Seller or a court order.
(b)    Notwithstanding the foregoing, the parties acknowledge that pursuant to
the terms of Section 7.3.3 of the Purchase Agreement, Seller has no liability to
Buyer for any claims unless or until Buyer’s claim(s) exceed Twenty-Five
Thousand Dollars ($25,000) in the aggregate. At such time as Buyer sends its
first Claim Notice, Buyer shall provide appropriate information as to any and
all claims making up such Twenty-Five Thousand Dollar ($25,000) minimum.
(c) Starting from the first business day immediately following the date that is
one hundred eighty (180) days after the Effective Date (the “Outside Date”),
Buyer shall have no further right to any further payments from the Holdback
Amount, except to the extent that any Claim Notice submitted prior to the
Outside Date remains unresolved, in which event a portion of the Holdback Amount
in an amount equal to one hundred fifty percent (150%) of the Amount Demanded in
such Claim Notice shall remain in escrow and continue to be available for
payment to Buyer if applicable upon resolution of such claim. Except as set
forth in the immediately foregoing sentence, on the Outside Date, Escrow Agent
shall disburse the balance of the Holdback Amount to Seller by wire transfer of
immediately available federal funds in accordance with wiring instructions to be
provided by Seller.
3.    Investment of Holdback Amount. Escrow Agent is hereby directed to the
fullest extent possible to invest the Holdback Amount in U.S. Treasury Bills,
certificates of deposit or such other interest bearing accounts or securities as
Seller may direct. Escrow Agent shall not be held responsible for any loss of
principal or interest which may be incurred as a result of making the
investments or redeeming said investment for the purposes of this escrow. All
interest earned on the Holdback Amount shall be retained in escrow in accordance
with the terms of this Agreement and shall constitute part of the Holdback
Amount. Seller shall be solely responsible for any taxes payable in connection
with any interest earned or accrued on the Holdback Amount.
4.    Notices. Any notice, communication, request, reply or advice
(collectively, “Notice”) provided for or permitted by this Agreement to be made
or accepted by either party


2

--------------------------------------------------------------------------------





must be in writing. Notice shall be given or served by delivery by overnight
courier or by E- Mail. Notice by overnight courier shall be effective one
business day after deposit with the courier service. Notice given by E-Mail
shall be effective on the business date delivered, provided that such notice is
also sent concurrently by overnight courier. Notwithstanding the foregoing, any
Notice received after 5:00 p.m. local time of the recipient shall be deemed to
have been delivered the following business day. For the purposes of Notice, the
addresses of the parties shall be:
IF TO BUYER:
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700 Newport Beach, CA 92660
Attention: Ken Robertson and Brett Merz
E-mail: krobertson@kbs.com; bmerz@kbs.com Telephone: (949) 417-6502; (949)
417-6545


COPY TO:


James Chiboucas, Esq.
Vice Chairman and Chief Legal Officer 800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
E-mail: jchiboucas@kbs.com Telephone: (949) 417-6555
and
Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, CA 92612
Attention: L. Bruce Fischer and Craig Glorioso
Email: fischerb@gtlaw.com; gloriosoc@gtlaw.com
Telephone: (949) 732-6670; (949) 732-6665


IF TO SELLER:


213 W Institute Owner LLC
c/o Alcion Real Estate Partners Master Fund III, L.P. One Post Office Square,
Suite 3150
Boston, Massachusetts 02109
Attention: Eugene DelFavero and Kristopher Galletta Telephone #: (617) 603-1040;
(617) 603-1004
E-mail Address: gdelfavero@alcionventures.com;


3

--------------------------------------------------------------------------------





kgalletta@alcionventures.com
and
c/o Ameritus LLC
205 W. Wacker Drive, Suite 1300
Chicago, Illinois 60606
Attention: Jeb Scherb
Telephone #: (312) 332-9920
E-mail Address: jscherb@askameritus.com
COPY TO:
Goodwin Procter LLP 100 Northern Avenue
Boston, MA 02210
Attention: Kristen P. Tassone, Esq.
Telephone #: (617) 570-8161
Email address: ktassone@goodwinlaw.com
IF TO ESCROW AGENT:
Lawyers Title Company
Issuing Policies of Commonwealth Land Title Insurance Company 4100 Newport Place
Drive #120
Newport Beach, CA 92660
Attention: Joy Eaton
Telephone #: (949)724-3145
Email Address: joyeaton@ltic.com
The parties shall have the right from time to time to change their respective
addresses for notice by at least five (5) business days’ written notice to the
other party.
5.    Compliance. Escrow Agent is expressly authorized to regard and to comply
with any and all court orders, judgments or decrees entered or issued by any
court, with or without jurisdiction, and in case Escrow Agent obeys or complies
with any such order, judgment or decree of any court, it shall not be liable to
any of the parties hereto or any other person, firm or corporation by reason of
such compliance, notwithstanding any such order, judgment or decree be entered
without jurisdiction or be subsequently reversed, modified, annulled, set aside
or vacated.
6.    Entire Agreement. This Agreement constitutes the entire agreement between
Escrow Agent, on the one hand, and Seller and Buyer, on the other hand, relating
to escrowed security for Seller’s Post-Closing Obligations and supersedes all
other prior and contemporaneous agreements, whether oral or written, express or
implied; provided, however,


4

--------------------------------------------------------------------------------





that as between Buyer and Seller the terms and provisions of this Escrow
Agreement shall in no event amend, or in any other respect modify, any of the
rights and obligations of Buyer and Seller as set forth in the Purchase
Agreement.
7.    Miscellaneous. This Agreement may not be modified or amended except by a
writing executed by all parties. Every consent, excuse, delay, deviation or
waiver from the specific terms of this Agreement must be in writing and signed
by the party adversely affected and shall only apply to the action described in
the writing. The parties agree to execute such other documents and perform such
other acts as may be necessary or desirable to carry out the purposes of this
Agreement. If any term, covenant or condition of the Agreement or its
application to any person or circumstances shall be held to be invalid or
unenforceable, the remainder of the Agreement and the application of such term
or provision to other persons or circumstances shall not be affected, and each
term hereof shall be valid and enforceable to the fullest extent permitted by
law. This Agreement shall be governed by the laws of the State of Illinois. Time
is of the essence for the payment and performance of all obligations under this
Agreement. Each of the individuals executing this Agreement on behalf of a party
individually represents and warrants that he or she has been authorized to do so
and has the power to bind the party for whom he or she is signing.
8.    Binding Effect. This Escrow Agreement shall be binding upon, and inure to
the benefit of, the parties hereto, and their respective heirs, legal
representatives, successors and assigns.
9.    Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures to each counterpart were upon a single
instrument, and is intended to be binding when all parties have delivered their
signatures to the other parties. Signatures may be delivered by facsimile or
electronic transmission. All counterparts shall be deemed an original of this
Agreement.
10.    Costs. The fees of the Escrow Agent shall be shared equally by Buyer and
Seller.
11.    Attorneys’ Fees. In the event of any dispute between the parties, whether
based on contract, tort or other cause of action or involving bankruptcy or
similar proceedings, in any way related to this Agreement or the Property, the
non-prevailing party shall pay to the prevailing party all reasonable attorneys’
fees and costs and expenses of any type, without restriction by statute, court
rule or otherwise, incurred by the prevailing party in connection with any
action or proceeding (including arbitration proceedings, any appeals and the
enforcement of any judgment or award), whether or not the dispute is litigated
or prosecuted to final judgment. The “prevailing party” shall be determined
based upon an assessment of which party’s major arguments or positions taken in
the action or proceeding could fairly be said to have prevailed (whether by
compromise, settlement, abandonment by the other party of its claim or defense,
final decision, after any appeals, or otherwise) over the other party’s major
arguments or positions on major disputed issues. Any fees and costs incurred in
enforcing a judgment shall be recoverable separately from any other amount
included in the judgment and shall survive and not be merged in the judgment.


5

--------------------------------------------------------------------------------





12.    Additional Escrow Provisions.


(a)Escrow Agent acts hereunder as a depository only and is not responsible or
liable in any manner whatever for the sufficiency, correctness, genuineness or
validity of any instrument deposited with it hereunder, or with respect to the
form or execution of same; or the identity, authority, or rights of any person
executing or depositing the same. Funds in escrow shall not be assignable in
whole or in part by any party and shall not be pledged, mortgaged, or
hypothecated.
(b)The parties hereto further agree that Escrow Agent assumes no liability for
and is expressly released from any claim or claims whatsoever in connection with
the receiving, retaining and delivering of the above papers and funds except to
account for payment and/or delivery made thereon, and also except for any claim
arising out of its own gross negligence or willful misconduct. In the event of
any dispute between the parties hereto, or in the event any proceedings for
resolution of any dispute between the parties hereto with respect to the
disposition of any funds or instruments held by Escrow Agent are not begun and
diligently continued, Escrow Agent may, but is not required to, retain counsel
and bring an appropriate action or proceeding for leave to deposit such funds
and/or instruments with a court of competent jurisdiction pending resolution of
such dispute. Escrow Agent shall be reimbursed by the parties hereto for all
costs and expenses, including reasonable attorneys’ fees and disbursements,
incurred by Escrow Agent in connection with any such action or proceeding. Upon
delivery of such funds and/or instruments to a court of competent jurisdiction
as provided above, Escrow Agent shall have no further liability hereunder. If
threatened with litigation, Escrow Agent is hereby authorized by the parties to
interplead all interested parties in any court of competent jurisdiction and to
deposit such funds and instruments with said court, and thereupon Escrow Agent
shall be fully relieved and discharged of any further responsibility under this
Agreement. The undersigned jointly and severally agree to indemnify and hold
harmless Escrow Agent from all loss, costs or damages incurred, including but
not limited to reasonable attorneys' fees, by reason of this Agreement or the
subject matter hereof or any cause of action which may be filed in connection
therewith and to pay Escrow Agent, upon demand all such costs, fees and expenses
so incurred.
(c)Escrow Agent shall not be liable for any error of judgment or for any act
done or step taken or omitted by it in good faith, or for any mistake of fact or
law, or for anything which it may do or refrain from doing in connection
herewith, except its own gross negligence or willful misconduct, and Escrow
Agent shall have no duties to anyone except those signing this instrument.
(d)Escrow Agent may consult with legal counsel in the event of any dispute or
questions as to the construction of the foregoing instructions, or Escrow
Agent's duties hereunder, and Escrow Agent shall incur no liability and shall be
fully protected in acting in accordance with the opinion and instructions of
such counsel.
(e)Escrow Agent assumes no liability and the parties hereto consent and agree
that Escrow Agent shall have no liability for any defalcation, insolvency,
receivership or any bank in which the funds held hereunder are deposited; nor
shall Escrow


6

--------------------------------------------------------------------------------





Agent have any liability due to any of the parties other than Escrow Agent
filing for bankruptcy or the consequences or effect of such a bankruptcy on the
funds and/or documents deposited hereunder.


[Signature pages follow]




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date written above.


SELLER:
213 W INSTITUTE OWNER LLC, a Delaware limited liability company




By:
___________________________

Name:
Title:


218-224 W CHICAGO OWNER LLC, a Delaware
limited liability company


By:
___________________________

Name:
Title:








[SIGNATURES CONTINUE ON FOLLOWING PAGE]


[Signature Page to Holdback Escrow Agreement]

--------------------------------------------------------------------------------





______________________________,
a Delaware limited liability company


By:
___________________________

Name:
Title:








[SIGNATURES CONTINUE ON FOLLOWING PAGE]


[Signature Page to Holdback Escrow Agreement]

--------------------------------------------------------------------------------





ESCROW AGENT
COMMONWEALTH LAND TITLE INSURANCE COMPANY




By:
___________________________________

Name:
___________________________________

Title:
___________________________________





[Signature Page to Holdback Escrow Agreement]

--------------------------------------------------------------------------------








EXHIBIT R


INDEMNITY AGREEMENT


[See attached]








EXHIBIT R, Page 1



--------------------------------------------------------------------------------






INDEMNITY AGREEMENT
This Indemnity Agreement (this “Indemnity”) is made as of the __ day of
__________, 2017, by Alcion Real Estate Partners Master Fund III, L.P., a
Delaware limited partnership and Alcion Real Estate Partners Strategic Fund,
III, L.P., a Delaware limited partnership (jointly and severally, “Indemnitor”),
to and for the benefit of ________________________________, a Delaware limited
liability company (“Indemnitee”).
R E C I T A L S:
A.213 W Institute Owner LLC, a Delaware limited liability company (“Institute
Owner”) and 218-224 W Chicago Owner LLC, a Delaware limited liability company
(“Chicago Owner” and, collectively with Institute Owner, “Seller”) and KBS
Capital Advisors LLC, a Delaware limited liability company (“Original
Purchaser”), are parties to that certain Purchase and Sale Agreement dated as of
August __, 2017, as the same was assigned by Original Purchaser to Indemnitee
pursuant to that certain Assignment and Assumption of Purchase and Sale
Agreement dated August __, 2017 (collectively, as the same may be amended and
assigned, the “Purchase Agreement”). All initially capitalized terms used herein
and not otherwise expressly defined herein shall have the meanings given to such
terms in the Purchase Agreement.
B.Indemnitor is an affiliate of Seller and will derive substantial benefit from
Indemnitee’s acquiring the Property from Seller.
NOW, THEREFORE, for and in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Indemnitor agrees as follows:
1.Recitals and Definitions. The recitals set forth above are true and correct
and are hereby incorporated by reference.
2.Indemnification. The Indemnitor indemnifies, defends (with counsel reasonably
approved by Indemnitee) protects, and holds the Indemnitee, and the Indemnitee’s
officers, trustees, directors, shareholders, employees, members, partners,
property manager and investment adviser as well as the officers, trustees,
directors, shareholders and employees of the partners or members of Indemnitee’s
partners or members and of the partners or members of such partners or members
(individually, an “Indemnified Party” and collectively, the Indemnified
Parties”) harmless from and against any and all Indemnified Losses (as defined
below). For purposes hereof, “Indemnified Losses” shall mean all damages,
claims, liabilities, judgments, expenses and costs actually incurred by
Indemnitee (including, without limitation, reasonable attorneys' fees and unpaid
taxes, interest and penalties) to the extent arising out of or in connection
with the failure of Seller to comply with, pay or perform any of its covenants,
agreements and obligations under Section 6.2(n) of the Purchase Agreement.
3.    Demand; Interest on Unpaid Sums. To the extent that Indemnitee incurs any
Indemnified Losses, Indemnitee shall deliver to the Indemnitor reasonably
satisfactory written evidence of such Indemnified Losses and Indemnitor shall
pay to Indemnitee all such Indemnified Losses within ten (10) business days
following receipt of such written notice (the “Due Date”). If such Indemnified
Losses are not paid by Indemnitor to Indemnitee by the Due Date, the Indemnified
Losses shall accrue interest thereon at a rate equal to the lesser of 12% per
annum or the maximum rate allowed by law (the “Default Interest Rate”) from the
Due Date until the date of payment.


1

--------------------------------------------------------------------------------





4.Present, Unconditional and Irrevocable Indemnity. The Indemnitor acknowledges
that its obligations hereunder are present, absolute, unconditional and
irrevocable, irrespective of:
(a)the enforceability of the Indemnified Losses or any document or instrument
evidencing all or any part of the Indemnified Losses;
(b)Indemnitee’s delay or failure for any reason whatsoever to collect the
Indemnified Losses from Seller or Indemnitee’s delay or failure to take any
other action to enforce the same;
(c)Indemnitee’s waiver of or consent with respect to any provision of any
instrument or document evidencing the Indemnified Losses or any part thereof, or
any other agreement now or hereafter executed by Seller and delivered to
Indemnitee on account of the Indemnified Losses;
(d)Indemnitee’s failure to take any steps to perfect, maintain or enforce its
liens, security interest or mortgage in, or to preserve its rights to or
concerning, any security or collateral for the Indemnified Losses; or
(e)any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor or surety.
5.Representations and Warranties. Indemnitor hereby represents and warrants to
the Indemnitee as follows:
(a)Organization; Authorization. Indemnitor is duly organized, validly existing
and in good standing under the laws of the state of its formation, and duly
qualified and in good standing under the laws of each other state in which its
activities require that it be qualified. Indemnitor authorized to execute this
Indemnity and fulfill all of its obligations hereunder;
(b)Execution Not A Violation. To Indemnitor’s knowledge, the execution, delivery
and performance by the Indemnitor of this Indemnity will not violate any
presently existing (i) law, (ii) regulation, or (iii) order, writ, injunction or
decree of any court or governmental instrumentality binding upon Indemnitor, or
result in any default by Indemnitor under any other document or agreement that
is binding upon it;
(c)Enforceability. Each obligation under this Indemnity is valid, legally
binding and enforceable against Indemnitor in accordance with its terms, subject
to the effect of applicable bankruptcy, insolvency and other similar laws
limiting the enforcement of creditor’s rights generally, and general principals
of equity;
(d)Review of Indemnity and Other Documents. Indemnitor has reviewed with the
benefit of its legal counsel the terms of this Indemnity, the Purchase Agreement
and all documents to which this Indemnity pertains;
(e)Financial Benefit to Indemnitor. Indemnitor is deriving a material financial
benefit from the transactions contemplated by the Purchase Agreement;
(f)No Existing Defaults and No Litigation. To Indemnitor’s knowledge, Indemnitor
is not in default under any agreement, the effect of which could materially
adversely affect ligations under this Indemnity. There are no actions, suits or
proceedings


2

--------------------------------------------------------------------------------





pending or, to the best of its knowledge, threatened in writing against
Indemnitor before any court or any other governmental authority of any kind
which could materially adversely affect performance of its obligations under
this Indemnity; and
(g)Solvency. Indemnitor (i) is solvent on the date hereof and will not become
insolvent as a result of the obligations incurred under this Indemnity; (ii) is
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which the property of Indemnitor is an unreasonably small
amount of capital; and (iii) has not intended to incur and does not believe that
it is incurring, obligations that would be beyond Indemnitor’s ability to pay as
such obligations mature.
6.Covenants. The Indemnitor covenants and agrees as follows:
(a)Rescinded, Avoided or Returned Payments. If at any time any part of any
payment (or other transfer of any property) previously applied by the Indemnitee
to any of the Indemnified Losses or otherwise received by the Indemnitee is
rescinded, avoided or returned by the Indemnitee for any reason, including the
insolvency, bankruptcy or reorganization of Seller, Indemnitor or any other
party, such Indemnified Losses shall be deemed to have continued in existence to
the extent that such payment or other transfer is rescinded, avoided or
returned, and this Indemnity shall be reinstated as to such Indemnified Losses
as though such prior application or transfer by the Indemnitee had not been made
or otherwise taken into account. The provisions of this Section 6(a) shall
survive the payment and satisfaction of either or both of the Indemnified Losses
and this Indemnity as well as the delivery of any instruments of release,
satisfaction or termination that may be delivered in connection with this
Indemnity.
(b)Certain Permitted Actions of the Indemnitee. Upon written notice to the
Indemnitor, the Indemnitee may from time to time, in its sole discretion, take
any of the following actions without in any way affecting the obligations of
Indemnitor: (i) obtain the primary or secondary obligation of any additional
obligor or obligors with respect to any of the Indemnified Losses; (ii) extend,
modify, subordinate, or exchange any of the Indemnified Losses; (iii) alter the
manner or place of payment of the Indemnified Losses; (iv) enforce this
Indemnity against Indemnitor for payment of any of the Indemnified Losses,
whether or not the Indemnitee shall have (1) proceeded against Seller or any
other party primarily or secondarily obligated with respect to any of the
Indemnified Losses or (2) resorted to or exhausted any other remedy or any other
security or collateral; and (v) enforce any other rights under the Purchase
Agreement.
(c)Indemnitee’s Option to Release Seller. Upon notice to the Indemnitor, the
Indemnitee may from time to time in its sole discretion release Seller from any
of the Indemnified Losses without in any way releasing or affecting the
liability of Indemnitor hereunder.
(d)Certain Events Not Affecting Obligations of Indemnitor. The obligations of
the Indemnitor hereunder shall not be affected by any of the following: (i) the
release or discharge of Seller in any creditors’, receivership, bankruptcy,
reorganization, insolvency, or other proceeding;(ii) the rejection or
disaffirmance in any such proceeding of any of the Indemnified Losses; (iii) the
impairment or modification of any of the Indemnified Losses, or of any remedy
for the enforcement thereof, or of the estate of Seller in bankruptcy, resulting
from any present or future federal or state bankruptcy law or any other law of
any kind or from the decision or order of any court or other governmental
authority; (iv) any disability or defense of Seller; (v) the cessation of the
liability of Seller for any cause whatsoever; or (vi) any disability or defense
of any kind now Indemnnitor with respect to any provision of this Indemnity.


3

--------------------------------------------------------------------------------





(e)    No Obligation of Indemnitee Regarding Security Interest. The Indemnitee
shall have no obligation to obtain, perfect or retain a security interest in any
property to secure any of the Indemnified Losses or this Indemnity, or to
protect or insure any such property.
7.    Event of Default. Each of the following shall constitute an event of
default (an “Event of Default”) under this Indemnity:
(a)    Nonpayment. The failure of the Indemnitor to pay any Indemnified Losses
by the Due Date in accordance with the provisions of Section 3 hereof.
(b)    Other Breaches. The failure by Indemnitor to perform and observe all of
the covenants, obligations, agreements and undertakings set forth in this
Indemnity within thirty (30) days following written notice thereof from
Indemnitee or, if such failure cannot with due diligence be cured within thirty
(30) days, such longer period, not to exceed sixty (60) days in all from and
after the giving of such written notice, as may be necessary to cure the same
with due diligence, provided the Indemnitor commences to cure within such thirty
(30) days and proceed diligently thereafter to cure the same.
8.    Relation to Purchase Agreement.
(a)    Independent Actions. This Indemnity is given solely to protect Indemnitee
in accordance with the provisions of Section 6.2(n) of the Purchase Agreement
and not as additional security for, the representations, warranties and
agreements of Seller under the Purchase Agreement (the “Transaction
Obligations”). Accordingly, this Indemnity shall not be measured or affected by
any amounts or obligations at any time owing under the Purchase Agreement or the
sufficiency or insufficiency of any collateral given to Indemnitee to secure the
validity, repayment or performance of the Transaction Obligations. A separate
action or actions may be brought and prosecuted against Indemnitor hereunder,
whether or not an action is brought against Seller under the Purchase Agreement.
The provisions of this Section 8(a) shall not in any manner limit the provisions
of Section 9 hereof.
(b)    No Exculpation. No exculpation, “non-recourse”, “limited recourse” or
other language contained in the Purchase Agreement or any other document shall
in any manner prevent or limit the Indemnitee from enforcing this Indemnity
against Indemnitor.
9.    Waivers. Indemnitor hereby expressly waives:
(a)Notices. Notice of the acceptance by the Indemnitee of this Indemnity, notice
of the existence, creation or non-payment of any of the Indemnified Losses,
presentment, demand, notice of dishonor, protest, notice of protest, notice of
acceleration, notice of intent to accelerate, under this Indemnity and all other
notices except any specifically required by this Indemnity;
(b)Disclosures About Seller. Any obligation the Indemnitee may have to disclose
to Indemnitor any facts the Indemnitee now or hereafter may know or have
reasonably available to it regarding the Seller or its financial condition,
whether or not the Indemnitee has a reasonable opportunity to communicate such
facts or has reason to believe that any such facts are unknown to Indemnitor or
materially increase the risk to Indemnitor beyond the risk Indemnitor intends to
assume hereunder. Indemnitor shall be fully responsible for keeping informed of
the financial condition of the Seller and of all other circumstances bearing on
the risk of non-payment or non-performance of the Indemnified Losses;


4

--------------------------------------------------------------------------------





(c)Diligence in Collection. All diligence in collection of any of the
Indemnified Losses, any obligation hereunder, or any guaranty or other security
for any of the foregoing;
(d)Benefit of Certain Laws. The benefit of all appraisement, valuation,
marshalling, forbearance, stay, extension, redemption, homestead, exemption and
moratorium laws now or hereafter in effect;
(e)Certain Defenses. Any defense based on the incapacity, lack of authority,
death or disability of any other person or entity or the failure of the
Indemnitee to file or enforce a claim against the estate of any other person or
entity in any administrative, bankruptcy or other proceeding;
(f)Election of Remedies Defense. Any defense based on an election of remedies by
the Indemnitee, whether or not such election may affect in any way the recourse,
subrogation or other rights of Indemnitor against the Seller or any other person
in connection with the Indemnified Losses;
(g)Defenses Relating to Statute of Limitations. Any defense based on the statute
of limitations in any action hereunder or in any action for the collection of
the Indemnified Losses or the performance of any other obligation hereby
indemnified;
(h)Defenses Relating to Indemnitor’s Obligations. Any defense based on any claim
that Indemnitor’s obligations exceed or are more burdensome than those of
Seller;
(i)Defenses Relating to Actions by Indemnitee. Any defense based on any action
taken or omitted by Indemnitee in any bankruptcy or insolvency proceeding
(“Bankruptcy Proceeding”), including any election to have Indemnitee’s claim
allowed as being secured, partially secured or unsecured, any extension of
credit by Indemnitee to Seller in any Bankruptcy Proceeding, and the taking and
holding by Indemnitee of any security for any such extension of credit;
(j)Other Defenses. Any defense which arises out of any of the events described
in Section 6(d) hereof;
(k)Rights to Require Indemnitee to Proceed. Any right Indemnitor may have to
require Indemnitee to proceed against Seller, proceed against or exhaust any
security held by Indemnitee, or pursue any other remedy in Indemnitee’s power to
pursue which Indemnitor cannot pursue and which would lighten Indemnitor’s
burden; and
(l)Rights of Subrogation, Contribution, Etc. Any rights arising because of
Indemnitor’s payment of any of the Indemnified Losses, (a) against Seller, by
way of subrogation of the rights of the Indemnitee or otherwise, or (b) any
other party obligated to pay any of the Indemnified Losses, by way of
contribution or reimbursement or otherwise.
10.    Survival. All of the terms, covenants and obligations of this Indemnity
shall survive the Indemnitee’s (or its designee’s) enforcement of any of the
other rights and remedies under the Purchase Agreement. Notwithstanding anything
to the contrary in this Indemnity, the obligations and liabilities of Indemnitor
under this Indemnity shall expire and be null and void upon delivery to
Indemnitee of release letters or certificates disclosing no amounts claimed due
to the DOR under the Bulk Sales Provisions in
accordance with Section 6.2(n) of the Purchase Agreement.


5

--------------------------------------------------------------------------------





11.Legal Tender of United States. All payments hereunder shall be made in coin
or currency which at the time of payment is legal tender in the United States of
America for public and private debts.
12.Captions; Gender. Captions contained in this Indemnity in no way define,
limit or extend the scope or intent of their respective provisions. Use of the
masculine, feminine or neuter gender and of singular and plural shall not be
given the effect of any exclusion or limitation herein.
13.Including Means Without Limitation. The use in this Indemnity of the term
“including”, and related terms such as “include”, shall in all cases mean
“including without limitation”.
14.Notices. Any notice, election, communication, request, approval or other
document or demand required or permitted under this Indemnity shall be in
writing and shall be deemed delivered on the earlier of (a) actual receipt, (b)
the next business day after the date when sent by Federal Express or another
recognized overnight courier, or (c) the second business day after the date when
sent by registered or certified mail, postage prepaid, each addressed to
Indemnitor or Indemnitee as the case may be at the following locations:
To Indemnitor, as follows:
Alcion Real Estate Partners Master Fund III, L.P. Alcion Real Estate Partners
Strategic Fund, III, L.P. One Post Office Square, Suite 3150
Boston, Massachusetts 02109
Attention: Eugene DelFavero and Kristopher Galletta Telephone #: (617) 603-1040;
(617) 603-1004
E-mail Address: gdelfavero@alcionventures.com; kgalletta@alcionventures.com


With a copy to:


Goodwin Procter LLP 100 Northern Avenue
Boston, MA 02210
Attention: Kristen P. Tassone, Esq. Telephone #: (617) 570-8161
Email Address: ktassone@goodwinlaw.com
To Indemnitee, as follows:
___________________
___________________
___________________
Attention: ___________
Telephone: (__) ___ -____ Facsimile: (__) ___-____


with a copy to:
___________________
___________________




6

--------------------------------------------------------------------------------





___________________
Attention: ___________
Telephone: (__) ___ -____ Facsimile: (__) ___-____
and to:
___________________
___________________
Attention: ___________
Telephone: (__) ___ -____ Facsimile: (__) ___-____
Any party may, from time to time, change the address at which such written
notices or elections, communications, requests or other documents or demands are
to be mailed, by giving the other parties written notice of such change,
addressed in the manner hereinabove provided.


15.Entire Agreement. This Indemnity constitutes the entire agreement of the
Indemnitor for the benefit of the Indemnitee and supersedes any prior agreements
with respect to the subject matter hereof.


16.No Modification Without Writing. This Indemnity may not be terminated or
modified in any way nor can any right of the Indemnitee or any obligation of
Indemnitor be waived or modified, except by a writing signed by the Indemnitee
and Indemnitor.


17.Severability. Each provision of this Indemnity shall be interpreted so as to
be effective and valid under applicable law, but if any provision of this
Indemnity shall in any respect be ineffective or invalid under such law, such
ineffectiveness or invalidity shall not affect the remainder of such provision
or the remaining provisions of this Indemnity.


18.Cumulative. The obligations of Indemnitor hereunder are in addition to any
other obligations it may now or hereafter have to the Indemnitee, and shall not
be affected in any way by the delivery to the Indemnitee by Indemnitor or any
other indemnitor of any other indemnity, or any combination thereof. All rights
and remedies of the Indemnitee and all obligations of the Indemnitor under this
Indemnity are cumulative. In addition, the Indemnitee shall have all rights and
remedies available to it in law or equity for the enforcement of this Indemnity.


19.Joint and Several. The obligations of Indemnitor arising hereunder shall be
jointly and severally binding on each of the undersigned.


20.Governing Law; Consent to Jurisdiction. This Indemnity shall be governed by,
and construed in accordance with, the substantive law of the State of Illinois
without regard to the application of choice of law principles. Indemnitor hereby
consents to the jurisdiction of any state or federal court located within
Illinois in any suit, action or proceeding brought under or arising out of this
Indemnity (and further agree not to assert or claim that such venue is
inconvenient or otherwise inappropriate or unsuitable).


21.WAIVER OF JURY TRIAL. INDEMNITOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS THAT INDEMNITOR MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION ARISING IN ANY WAY IN


7

--------------------------------------------------------------------------------





CONNECTION ITH ANY OTHER STATEMENTS OR ACTIONS OF INDEMNITEE OR THE
INDEMNITOR.
22.Enforcement on Behalf of Indemnified Parties. The Indemnitee shall have the
right to enforce the terms and provisions of this Indemnity by and on behalf of
itself and the Indemnified Parties.


23.Counterparts. This Indemnity may be executed in any number of counterparts
and by each of the undersigned on separate counterparts, and each such
counterpart shall be deemed to be an original but all such counterparts put
together shall constitute but one and the same Indemnity.


24.Successors and Assigns. Indemnitor may not transfer or assign any of its
rights or obligations under this Indemnity without the prior written consent of
Indemnitee. Subject to the foregoing and the provisions of Section 10 hereof,
this Indemnity shall be continuing, irrevocable and binding on Indemnitor and
its respective heirs, trustees, personal representatives, successors and assigns
and shall inure to the benefit of Indemnitee and Indemnitee’s successors and
assigns, including to any transferee of Indemnitee’s interest in the Purchase
Agreement


25.Enforcement. In the event a dispute arises concerning the performance of this
Indemnity, the prevailing party in such dispute shall be awarded all reasonable
costs and expenses (including reasonable attorneys’ fees) actually incurred by
the prevailing party in enforcing, defending or establishing its rights
hereunder.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Indemnity as of the date and year first above written.
“INDEMNITOR”
ALCION REAL ESTATE PARTNERS MASTER
FUND III, L.P., a Delaware limited partnership
By:
Alcion Capital Master Fund GP III, LLC, a Delaware limited liability company,
its general partner

By:
______________________

Name:
____________________

Title:
Authorized Signatory

ALCION REAL ESTATE PARTNERS STRATEGIC
PARALLEL FUND III, L.P., a Delaware limited partnership
By:
Alcion Capital Strategic III, LLC, a Delaware limited liability company, its
general partner

By:
______________________

Name:
____________________

Title:
Authorized Signatory







8

--------------------------------------------------------------------------------










EXHIBIT S


OUTSTANDING VIOLATIONS


[See attached]




EXHIBIT S, Page 1



--------------------------------------------------------------------------------






kbsgiq32017ex104pg1.jpg [kbsgiq32017ex104pg1.jpg]




--------------------------------------------------------------------------------






kbsgiq32017ex104pg2.jpg [kbsgiq32017ex104pg2.jpg]


